


Exhibit 10.15
LEASE
BETWEEN
LAUREN REAL ESTATE HOLDING LLC
LANDLORD
AND
EDGETECH I.G., INC.
TENANT






--------------------------------------------------------------------------------




LEASE
THIS LEASE (“Lease”) is made and entered into this 31st day of March, 2011 (the
“Effective Date”), by and between the LAUREN REAL ESTATE HOLDING LLC, an Ohio
limited liability company (“Landlord”), and EDGETECH I.G., INC., an Ohio
corporation (“Tenant”).
ARTICLE 1
DEMISED PREMISES
1.1 In consideration of the rents and covenants herein stipulated to be paid and
performed, Landlord hereby lets and leases unto Tenant, subject to the terms and
conditions hereinafter specified, the premises (the “Premises”) consisting of
340,356 square feet situated in the buildings generally known as 800 Cochran
Road (collectively referred to as the “Building”), which, together with its
parking facilities and other appurtenant structures and facilities, is located
in the City of Cambridge, County of Guernsey, State of Ohio on an approximately
68 acre tract of land (the “Land”) described on Exhibit A attached hereto and
made a part hereof, which Premises are outlined on the floor plan drawings
attached hereto as Exhibit B and made a part hereof for all purposes. The Land,
the Building and its parking facilities and other appurtenant structures and
facilities are hereinafter sometimes collectively referred to as the “Entire
Property”.
1.2 The parties stipulate and agree that the Building consists of 416,298 square
feet, the Premises consist of 340,356 square feet and “Tenant’s Proportionate
Share” (herein so called and which is the quotient (expressed as a percentage)
derived by dividing the number of rentable square feet in the Premises by the
number of rentable square feet in the Building) is 81.8%.
ARTICLE 2
CONDITION OF PREMISES; LANDLORD REPRESENTATIONS AND WARRANTIES
2.1 The Premises are leased and let to Tenant without representation or warranty
of any kind, except as expressly provided in this Lease.
2.2 Landlord represents and warrants to Tenant as of the date of this Lease and
throughout the Term as follows:
(a) Landlord has full right and lawful authority to enter into this Lease for
the Term, is lawfully seized of the Entire Property and has good and valid fee
simple title to the Entire Property.
(b) The Premises are subject to the lease agreements listed on Exhibit “C”
attached hereto (collectively, the “Existing Leases”), but such Existing Leases
will not affect Tenant’s use and occupancy of the Premises for the Permitted Use
(as herein defined). the current use and occupancy of the Entire Property do not
violate any Applicable Laws, permits, licenses, or certificates of occupancy
affecting the Buildings or the Entire Property. Landlord has not received notice
of violation of any Applicable Laws other than as expressly disclosed herein. As
used herein, the term “Applicable Laws” means all laws, ordinances, orders,
rules, regulations and other requirements of any governmental authority which
impose any duty with respect to or otherwise relate to the Entire Property, but
specifically excluding therefrom any Environmental Law (defined herein).
(d) To the Knowledge of Landlord, there is no condemnation, expropriation or
other proceeding in eminent domain, pending or threatened, affecting the Entire
Property or any portion thereof or interest therein.
(e) To the Knowledge of Landlord, there is no injunction, decree, order, writ or
judgment outstanding, or any claim, litigation, administrative action or similar
proceeding, pending or threatened, relating to the ownership, lease, use or
occupancy of the Entire Property or any portion thereof, except for the Ohio EPA
Order (defined herein).
(f) Landlord has not received any notice of violation of any easement, covenant,
condition, restriction or similar provision in any instrument of record.
(g) All taxes, assessments, fees or charges imposed on the Entire Property or
portion thereof by any governmental authority, association or other entity
having jurisdiction over the Entire Property (collectively, “Current Real Estate
Impositions”) that are due

1

--------------------------------------------------------------------------------




and payable have been paid. Landlord has not received notice of any pending or
threatened increase or special assessment or reassessment of any Current Real
Estate Impositions on the Entire Property.
(h) Other than the purchase option (the “LMI Option”) set forth in that certain
lease by and between Edgetech, I.G., Inc. and Lauren/Meteor International LLC,
dated as of February 1997, as amended by that certain First Amendment to Lease
and that certain Second Amendment to Lease (collectively, the “LMI Lease”) with
respect to the space in the Building described therein, there are no outstanding
options, rights of first offer or rights of first refusal to purchase the Entire
Property or any portion thereof or interest therein.
(i) The Entire Property has direct vehicular access to a public street adjoining
the Entire Property, or has vehicular access to a public street via an
insurable, permanent, irrevocable and appurtenant easement benefiting the Entire
Property, and such access is not dependent on any land or other real property
interest that is not included in the Entire Property.
As used in this Lease, the term “Knowledge” shall have the meaning set forth in
that certain Agreement and Plan of Merger, dated as of January 31, 2011, by and
among Quanex Building Products Corporation, QSB, Inc., Lauren Holdco Inc.,
Lauren International, Inc., and Kevin E. Gray, in his capacity as agent for the
Holdco Equity Holders (as defined therein).
ARTICLE 3
TERM
3.1 The initial term of this Lease shall be for a period of ten (10) years (the
“Initial Term”), commencing on the Effective Date and expiring on the tenth
(10th) anniversary thereof, at which date this Lease shall terminate, subject to
the terms, conditions and requirements set forth herein. The Initial Term, as
extended by any Extension Term (as hereinafter defined), is sometimes referred
to herein as the “Term”.
ARTICLE 4
RENT AND ADDITIONAL PAYMENTS
4.1 Tenant shall pay Fixed Rent to Landlord without any demand therefore and
without any deduction or setoff whatsoever, in the manner, at the times and in
accordance with the following provisions of this Article 4.
4.2 Tenant shall pay to Landlord as Fixed Rent, for that portion of the Term of
this Lease commencing upon the Effective Date and continuing for three (3) years
thereafter, the amount of $71,029 per month. Commencing on the third anniversary
of the Effective Date, and on each third anniversary thereafter during the Term
(each, a “Rent Reset Date”), including any Extension Term hereof, the Fixed Rent
shall be adjusted for the ensuing three (3) year period by the percentage
increase of the CPI, if any, as of the applicable Rent Reset Date over the CPI
as of the next most recent preceding Rent Reset Date, For purposes of the
foregoing formula, the Effective Date shall be considered the initial Rent Reset
Date. As used herein, the letters CPI mean United States Department of Labor,
Bureau of Labor Statistics, Revised Consumer Price Index, all urban consumers,
U.S. city average, all items (1982-1984 equals 100), or, in the event such index
is not published at a time when its publication is called for hereto, then the
most nearly equivalent index then being published by the Federal Government or
other authoritative compiler of such statistics, and in general use in
northeastern Ohio.
4.3 Fixed Rent shall be paid on or before the tenth (10) day of each calendar
month (each, a “Rent Payment Date”) during the Term in advance (except that
Fixed Rent for the first full calendar month of the Term shall be paid on the
Effective Date). Fixed Rent, and any additional rent due hereunder, for any
partial month during the Term shall be prorated.
4.4 Tenant shall pay to Landlord interest at the rate of twelve percent
(12%) per annum (or such lesser rate of interest as may be the maximum permitted
by Applicable Law) on all installments of Fixed Rent that are over 10 days past
due.
4.5 Tenant shall pay to Landlord additional payments (the “Additional Payments”)
payable upon demand from Landlord and consisting of all other sums, liabilities
and obligations which Tenant has agreed or is required to pay or discharge
pursuant to this Lease including, but not by way of limitation, interest at the
rate of twelve percent (12%) per annum (or such lesser rate of interest as may
be the maximum permitted by applicable law) on all Additional Payments that are
over 10 days past due.

2

--------------------------------------------------------------------------------




4.6 All Fixed Rent and Additional Payments due Landlord hereunder shall be paid
in lawful money of the United States of America at Landlord’s address as set
forth below or at such other place or to such other person as Landlord from time
to time may designate in writing.
ARTICLE 5
SECURITY DEPOSIT
5.1 Upon execution of this Lease, Tenant shall deliver to Landlord the sum of
$71,029 to be held as a security deposit (the “Security Deposit”) to insure the
faithful performance of Tenant’s obligations stated herein. The Security Deposit
shall be deposited in an interest-bearing account held for the benefit of Tenant
to the extent not forfeited by Tenant under the terms of this Lease. Upon the
occurrence of any Event of Default, Landlord may (but shall not be obligated
to), from time to time, without prejudice to any other remedy, use, apply or
retain all or any part of the Security Deposit for the payment of any Fixed
Rent, Additional Payments or any other sum in default, or for the payment of any
amount which Landlord may spend or become obligated to spend by reason of any
Event of Default, or any damage, injury, expense, or liability caused to
Landlord by reason of any Event of Default. If any portion of the Security
Deposit is so used, applied, or retained, Tenant shall, within five (5) business
days after written demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount.
5.2 The use, application or retention of the Security Deposit or any portion
thereof by Landlord shall not prevent Landlord from exercising any other right
or remedy provided for hereunder or at law and shall not operate as a limitation
on any recovery to which Landlord may otherwise be entitled.
5.3 In the event that Tenant shall fully and faithfully comply with all of the
provisions of this Lease, the Security Deposit, or any balance thereof, shall be
returned to Tenant within thirty (30) days of the date upon which Tenant has
vacated the Premises.
5.4 If Landlord transfers its interest in the Premises, Landlord shall assign
the Security Deposit to the transferee and, following such assignment and the
delivery to Tenant of an acknowledgement of the transferee’s responsibility for
the Security Deposit, Landlord shall have no further liability for the return of
the Security Deposit.
5.5 Tenant shall have no legal power to assign or encumber the Security Deposit,
and the return of the Security Deposit to Tenant shall completely relieve
Landlord of liability with regard thereto. No action of Landlord in enforcing
any default shall be deemed such a termination of this Lease so as to entitle
Tenant to recover said Security Deposit.
ARTICLE 6
OPTION TO RENEW
6.1 So long as Tenant is not in default of this Lease beyond applicable notice
and cure periods, Tenant shall have the right and option, but not the
obligation, to extend the Term of this Lease for two (2) periods of five
(5) years each (an “Extension Term” and collectively the “Extension Terms”),
commencing immediately following the expiration of the then current Term. Tenant
may exercise its right to extend the term of this Lease for the Extension Terms
by delivering written notice (each, an “Extension Notice”) thereof to Landlord
no less than six (6) months and no more than twelve (12) months before the
expiration of the then current Term of this Lease. Tenant’s lease of the
Premises during the Extension Terms shall be on all of the same terms and
conditions of this Lease, except that the Fixed Rent shall be adjusted in
accordance with Section 4.2 hereof.
6.2 In the event that Tenant does not exercise its right to renew the Term of
this Lease as provided in this Article, then Landlord shall have the right
during the remainder of the Initial Term or any respective Extension Term,
whichever the case may be, to advertise the availability of the Premises for
reletting, to erect upon the Premises signs indicating such availability, and to
enter upon and show the Premises to prospective tenants at reasonable times and
after twenty-four (24) hours’ notice to Tenant of such showing.
ARTICLE 7
TAXES AND INSURANCE PREMIUMS
7.1 Tenant covenants and agrees to pay to Landlord, as an Additional Payment,
without offset or deduction, the sums computed in accordance with this Article 7
(the “Taxes and Insurance Charges”).

3

--------------------------------------------------------------------------------




7.2 The following definitions shall apply to this Article 7: (i) the term
“Tenant’s Proportionate Share” shall have the definition set forth in
Section 1.2 herein, and (ii) the term “Taxes” shall mean all taxes, assessments,
penalties, charges, rates, or liens of any nature whatsoever, whether ad valorem
or otherwise, that may, for the period following commencement of the Term of
this Lease, be levied, assessed, charged, imposed, or claimed on or against the
Entire Property or any part thereof. Notwithstanding anything to the contrary
set forth herein, Taxes shall not include any income, franchise, capital levy,
transfer, capital stock, gift, estate or inheritance tax. The term “Insurance”
shall include the insurance premium on policies that Landlord is obligated to
carry on the Entire Premises under this Lease.
7.3 Tenant shall pay to Landlord, as additional rent, throughout the Term, on
each Rent Payment Date, such amount as Landlord shall estimate or determine to
be equal to one-twelfth (1/12) of Tenant’s Proportionate Share of the Taxes and
Insurance Charges for the then current calendar and/or fiscal year as the case
may be. Upon final determination of the Taxes and Insurance Charges for such
year, Landlord shall compute Tenant’s Proportionate Share thereof, and a summary
and copy of the applicable bill(s) shall be furnished to Tenant reflecting the
actual amount of the Taxes and Insurance Charges for such year. In the event the
additional rent paid by Tenant during the preceding period shall be in excess of
Tenant’s Proportionate Share, the excess shall be credited against the next
ensuing payments due from Tenant under this Article 7. In the event the amount
paid by Tenant shall be less than Tenant’s Proportionate Share, then Tenant
shall pay the remaining balance to Landlord within thirty (30) days after such
notice is furnished. The notice so furnished to Tenant shall also include a
computation of the estimated sums to become due from Tenant each month for the
ensuing year under this Paragraph and the monthly payments to be made under this
Article 7 shall be adjusted accordingly for such ensuing year.
7.4 A pro rata installment of Tenant’s Proportionate Share of such Taxes and
Insurance Charges shall be due for the last year of the Term if the Term for any
reason terminates on a day other than the 31st day of December or the end of an
applicable fiscal year. The obligation of Tenant with respect to this Article 7
shall survive the expiration of the Term it being recognized by the parties
hereto that the recovery of Tenant’s Proportionate Share hereunder is a recovery
for the year in which payable hereunder.
7.5 In the event the Entire Property is appraised, reappraised, assessed,
reassessed or otherwise valued, revalued, classified or reclassified for tax
purposes, Landlord shall notify Tenant in writing of such circumstance and
Tenant shall be entitled to participate with Landlord, at Tenant’s option and
expense, in, or to initiate, any contest, appeal or other legal or
administrative process or procedure available to challenge or question the
propriety of such action. If a reduction in Taxes is obtained for any year of
the Term during which Tenant paid Tenant’s Proportionate Share of any Taxes,
then Taxes for that year will be retroactively adjusted and Landlord shall
provide Tenant with a credit, if any, based on the adjustment or, if this Lease
has expired or otherwise terminated, pay such credit to Tenant within thirty
(30) days after its receipt of the tax refund. The obligations set forth in this
Section 7.5 shall survive the expiration or earlier termination of the Lease.
7.6 Any delay or failure of Landlord in computing or billing shall not prejudice
the right of Landlord to thereafter render bills (or correct bills previously
submitted) for such period of any subsequent period, nor constitute a waiver of,
nor in any way impair the continuing obligation of Tenant to pay Tenant’s
Proportionate Share of such Taxes and Insurance Charges. Photostatic copies of
bills for taxes and insurance submitted by Landlord to Tenant shall be
conclusive of the actual amount thereof. Landlord shall promptly supply a copy
of the receipted bill to Tenant.
ARTICLE 8
COMMON AREA MAINTENANCE COST
8.1 Landlord grants to Tenant a non-exclusive license to use the. entrances,
exits, parking areas, sidewalks and other portions of the Common Area (as
hereinafter defined) as they are or may be from time to time constituted and
designated by Landlord for the common usage of Landlord, Tenant, other tenants
of the Building and their respective successors, assignees, employees, agents,
customers, invitees and licensees. Notwithstanding any other provision of this
Lease, Landlord shall be entitled to designate specific areas or spaces in the
parking lot for the parking of automobiles and other vehicles of Tenant and
Tenant’s employees, and upon such designation Tenant and Tenant’s employees
shall park their automobiles and other vehicles only in such areas or spaces;
provided, however, that Landlord covenants not to make any designation or change
that adversely affects the Premises or Tenant’s business therein without first
obtaining Tenant’s written consent thereto.
8.2 Tenant shall pay to Landlord, as an Additional Payment, on each Rent Payment
Date, Landlord’s estimate of Tenant’s Proportionate Share of the Common Area
Maintenance Costs (the “Common Area Maintenance Charge”).

4

--------------------------------------------------------------------------------




“Common Area Maintenance Costs” shall mean the total costs and expenses incurred
in operating, maintaining, repairing and replacing the Common Area including
without limitation the costs and expenses of: painting; decorating; paving;
lighting; electrical power; sanitary control; removal and/or relocation of snow
and ice; removal and other treatment of trash, garbage and other refuse;
cleaning of the Entire Property; gardening, maintenance and operation of
underground sprinklers and landscaping; outdoor lighting; fire protection; water
and sewer charges; insurance carried by Landlord as required hereunder;
installing and renting of signs; maintenance, repair and replacement of utility
systems serving the Common Area, including water, sanitary sewer and storm water
lines, electric and other utility lines and pipes; security costs; the cost of
operating machinery and equipment owned in and used in the operation, policing,
maintenance and repair of the Common Area or the rental charges for such
machinery and equipment; management fees and costs; reasonable holiday
decorations; the cost of personnel (including applicable payroll taxes,
workmen’s compensation insurance, and disability insurance) to implement all of
the foregoing, including the policing of the Common Area; refurbishing the
Common Area; necessary alterations, repairs and/or replacements to the heating,
ventilation, air conditioning, electrical, mechanical, vertical transportation,
and life safety systems, including the pipes, wiring, cabling, ducts and
conduits forming an integral part of such systems, to the extent that such
systems serve portions of the Entire Property in addition to or other than the
Premises; fire and sprinkler systems; and a charge for administrative costs not
to exceed ten percent (10%) of all of such costs. Landlord may cause any or all
of said services to be provided by an independent contractor or contractors.
Notwithstanding anything to the contrary set forth herein, Common Area
Maintenance Costs shall exclude the following:
(i) expenses incurred specifically for other tenants, (ii) any expenses which
are Capital Expenditures (defined herein), (iii) costs which are reimbursable by
other Tenants or insurance proceeds, and (iv) leasing commission and attorneys’
fees involving disputes with other tenants, (v) the cost of altering,
maintaining, repairing or replacing the structural elements of the Building,
including the roof, foundation or exterior walls of the Project, and any other
costs of any other capital improvements under generally accepted accounting
principles; (vi) principal payments of mortgage and other non operating debts of
Landlord; (vii) the cost of repairs or other work to the extent Landlord is
reimbursed by insurance or condemnation proceeds; (viii) costs in connection
with leasing space in the Building, including brokerage commissions, lease
concessions, rental abatements and construction allowances granted to specific
tenants; (ix) costs incurred in connection with the sale, financing or
refinancing of the Entire Property or any portion thereof; (x) fines, interest
and penalties incurred due to the late payment of Taxes; (xi) repairs of any
item to the extent reimbursement for the costs thereof is recovered under any
applicable guaranty or warranty; (xii) organizational expenses associated with
the creation and operation of the entity which constitutes Landlord; (xiii) any
penalties or damages that Landlord pays, unless caused in whole or in part by
Tenant; (ixv) the costs of alterations, maintenance, repairs and improvements
benefiting solely the premises leased to other tenants of the Building; and
(xv) the costs of alterations, maintenance, repairs or replacements that are
result of the negligence or willful misconduct of Landlord or Landlord’s
contractors. As used herein, “Capital Expenditures” shall mean all expenditures
during the year for both new and used structures and equipment chargeable to
asset accounts for which depreciation or amortization accounts are ordinarily
maintained.
8.3 Tenant’s Proportionate Share of the estimated Common Area Maintenance Costs
shall be due and payable on each Rent Payment Date.
8.4 Any delay or failure of Landlord (not exceeding thirty days) in computing or
billing shall not prejudice the right of Landlord to thereafter render bills (or
correct bills previously submitted) for such period or any subsequent period,
nor constitute a waiver of, nor in any way impair the continuing obligation of
Tenant to pay Tenant’s Proportionate Share of the Common Area Maintenance Cost.
8.5 “Common Area” shall mean all areas and systems within the Entire Property
that are available for the common use of tenants of the Building and that are
not leased or held for the exclusive use of Tenant or other tenants or
licensees, including, but not limited to, parking areas, driveways, retaining
walls, common walls, landscaped areas, truck serviceways, pedestrian walks,
outside courts and curb cuts.
8.6 Landlord shall deliver to Tenant within 120 days after the end of each
calendar year during the Term a written statement (the “Statement”) setting out
in reasonable detail Tenant’s Proportionate Share of the Common Area Maintenance
Costs for such year certified to be correct by Landlord. If the aggregate of the
monthly installments actually paid by Tenant to Landlord on account of the
estimated Tenant’s Proportionate Share of the Common Area Maintenance Costs
during any calendar year (the “Actual Payments”) differs from the amount of
Tenant’s Proportionate Share of the Common Area Maintenance Costs payable
according to the Statement (the “Obligated Payments”), Tenant shall (1) if the
Obligated Payments shall exceed the Actual Payments, pay to Landlord, within
thirty (30) days after the date of delivery of the Statement, an amount equal to
such excess, or (2) if the Actual Payments shall exceed

5

--------------------------------------------------------------------------------




the Obligated Payments, be granted a credit against the next installment of
Tenant’s Proportionate share of the Common Area Maintenance Charges in an amount
equal to such overpayment.
8.7 Tenant shall have the right to examine Landlord’s books and records with
respect to the items in each Statement during normal business hours at any time
within sixty (60) days following Tenant’s receipt of such Statement. In
conducting such examination, Tenant must utilize either its own full time
salaried employees or an independent certified public accountant (“CPA”), which
CPA shall be paid by Tenant on an hourly fee for services rendered basis, and
not on a contingency fee basis, and which CPA shall be subject to Landlord’s
reasonable prior approval. Unless Tenant takes written exception to any item on
the subject Statement within sixty (60) days following Tenant’s receipt of such
Statement, such Statement shall be considered as final and accepted by Tenant.
If Tenant timely provides such written exception to Landlord, but Landlord and
Tenant disagree on the accuracy of Tenant’s Proportionate share of the Common
Area Maintenance Charges as set forth in the Statement, Tenant shall
nevertheless make payment in accordance with the Statement, but the disagreement
shall immediately be referred by Landlord for prompt decision to a mutually
acceptable public accountant or other professional consultant who shall be
deemed to be acting as an expert and not as an arbitrator, and a determination
signed by the selected expert shall be final and binding on both Landlord and
Tenant. Any adjustment required to be made by reason of any such decision shall
be made within fifteen (15) days thereof and payment shall be made or credit
allowed in the manner set forth in Section 8.6 hereof If the adjustment is
greater than 10% and the amount of the adjustment is to be paid to Tenant,
Landlord will pay the cost of the expert; otherwise Tenant will pay the cost of
the expert.
ARTICLE 9
REPAIR AND MAINTENANCE TO THE PREMISES
9.1 Tenant shall, at all times, maintain the Premises in a clean and safe
condition and free from any dangerous condition, nuisance, or waste. Tenant
shall be obligated to repair, replace and maintain in good working order,
condition and repair, ordinary wear and tear excepted, the interior portions of
the Premises and the following items, but only to the extent that such items
solely serve the Premises: the heating and air conditioning, electrical,
mechanical, vertical transportation, and life safety systems, including pipes,
wiring, cabling, ducts and conduits forming an integral part of such systems.
9.2 Notwithstanding anything in this Lease to the contrary, Landlord shall be
obligated (“Landlord’s Maintenance Obligation”) to do the following: (i) repair,
replace and/or maintain the following in good working order, condition and
repair, ordinary wear and tear excepted: (a) the structural components of the
Building, including, without limitation, the roof of the Building and roof
membrane, the foundation and floor slab of the Building, the load bearing
exterior walls of the Building (collectively, the “Structural Elements”); and
(b) the Common Areas. In no event shall Landlord be obligated to repair or
replace any portion of the Premises pursuant to this Section 9.2 if the need for
such repair or replacement is the result of the negligence or willful misconduct
of Tenant or its employees, agents, contractors, licensees or invitees.
9.3 In the event that either party becomes aware of the need for any alteration,
repair or replacement included in the other party’s maintenance obligations, it
shall give written notice thereof, specifying in reasonable detail the need for
alterations, repairs and/or replacements. Each party covenants and agrees to
make and diligently pursue to completion all such alterations, repairs and
replacements following such written notice. If either party fails to diligently
pursue necessary alterations, repairs and/or replacements, the non-defaulting
party shall be permitted to make necessary alterations, repairs and replacements
and bill the defaulting party for the costs of the same. In the event of an
emergency, the non-defaulting party shall attempt to provide the defaulting
party with prompt notice, but shall be permitted to make necessary alterations
or repairs and bill the defaulting party for the costs of the same, together
with interest thereon at a rate of interest equal to 1% plus the New York prime
rate or base rate (whichever is higher), as such rate is quoted in The Wall
Street Journal.
ARTICLE 10
PURPOSE AND MANNER OF USE
10.1 Tenant shall use and operate the Premises for the purpose of an office,
warehouse and manufacturing facility for the production of engineered materials
and components for building product markets (the “Permitted Use”) and in full
compliance with all governmental rules, regulations and requirements including,
without limitation, obtaining and maintaining at Tenant’s cost, any and all
licenses, permits and approvals necessary for the operation of Tenant’s business
at the Premises. Tenant shall not use, or permit the

6

--------------------------------------------------------------------------------




use, of the Premises for any other use or purpose whatsoever, without the
written consent of Landlord, which consent shall not be unreasonably withheld.
10.2 Tenant shall have access to the Premises and the Common Areas 24 hours a
day, 365 days a year.
ARTICLE 11
UTILITIES
11.1 To the extent that the Premises are separately metered for a particular
Utility (as hereinafter defined) service, Tenant shall pay directly to the
applicable service provider when due all costs, charges and deposits related to
Tenant’s consumption of water, gas, electricity, fuel, light, heat, power,
telephone, sewage services or any other utilities or services (collectively,
“Utilities”) servicing the Premises. For Utility services that are not
separately metered, Tenant shall pay Landlord for Tenant’s actual use and
consumption of such Utility services at the Premises within thirty (30) days of
Tenant’s receipt of Landlord’s invoice for same. Subject to the provisions of
Section 25 hereof, Landlord shall have no liability to Tenant or any other party
for any inadequacy, cessation, or interruption of any Utilities. Tenant
covenants and agrees not to install or utilize any equipment which may or will
exceed or overload the capacity of any Utilities furnished or servicing the
Premises or the Entire Property.
11.2 If Tenant shall fail to promptly pay any utility or communication charge
for service, Landlord may, but shall not be obligated to pay such charge, and
the sums so paid and any expenses incurred by Landlord in connection therewith
shall be deemed to be an Additional Payment immediately due and payable by
Tenant.
11.3 Tenant shall fail to promptly pay any utility service charge for which
Landlord has billed Tenant or fails to pay within ten (10) days after the due
date thereof any Fixed Rent, Landlord shall have the right, in addition to any
other remedies available to Landlord by the terms of this Lease or at law, to
cut off and disconnect any and all utilities billed by Landlord during the
period for which such rent or utility bills remain unpaid. Landlord shall not be
liable for damages nor shall the rent, including Fixed Rent and Additional Rent,
hereinabove stipulated be abated on account of any failure of utility service
when such failure is not due to the negligence of Landlord.
ARTICLE 12
ACCESS TO PREMISES
12.1 During normal business hours, and upon not less than twenty-four
(24) hours’ advance notice to Tenant, Landlord shall have the right to access to
the Premises for the purpose of examining the Premises or making any
alterations, repairs or improvements thereto which Landlord may deem necessary
for their safety or preservation, or for the purpose of examining or making any
alterations, repairs or improvements to items passing over, under, along or
through the Premises. Notwithstanding the foregoing, Landlord shall have the
right to enter the Premises in an emergency at any time. No action taken by
Landlord in or upon the Premises in connection with the foregoing shall
constitute an eviction of Tenant in whole or in part, and the rent reserved by
this Lease shall not abate while any such repairs, alterations or improvements
are being made, notwithstanding any loss or interruption of the business of
Tenant; provided, however, that Landlord and Landlord’s agents and contractors
shall, at all times, use reasonable efforts to minimize any interference with or
disturbance of Tenant’s use of the Premises, Subject to Tenant’s option to
extend the Term hereof, during the last six (6) months of the Term, Landlord and
Landlord’s agents and invitees may enter the Premises at any reasonable time
after twenty- four (24) hours’ notice to Tenant for the purpose of exhibiting
the Premises to prospective tenants.
12.2 Tenant also acknowledges that the Premises are subject to an Ohio
Environmental Protection Agency Director’s Final Findings and Orders dated
April 7, 2008 (“Ohio EPA Order”) (a copy of which is attached as Exhibit “D”)
and a Limited Site Access and Indemnification Agreement (the “Site Access
Agreement”) dated September 5, 2007, between Edgetech I. G. Inc. and NCR
Corporation, a copy of which is set forth in Exhibit “E” attached hereto. Tenant
agrees that it shall not interfere with any party’s access to or compliance
obligations as set forth in or performed in compliance with or furtherance of
the Site Access Agreement or Ohio EPA Order. Tenant further acknowledges that
the Premises may be subject to additional environmental covenants, restrictions
and/or requirements as may be determined by Federal, State and/or local
governmental agencies.
ARTICLE 13
INSURANCE

7

--------------------------------------------------------------------------------




13.1 Tenant shall at all times maintain, at its sole cost and expense, insurance
on the Premises of the following character:
(a) Tenant, at its own cost and expense agrees to secure (i) commercial general
liability insurance with no less than One Million Dollars ($1,000,000.00)
combined single limit for bodily injury and property damage per occurrence, Five
Million Dollars ($5,000,000.00) policy aggregate and One Million Dollars
($1,000,000.00) per location limit including personal injury, broad form
contractual liability, products liability; (ii) umbrella liability insurance
with limits no less than Two Million Dollars ($2,000,000.00) over the commercial
general liability policy and Two million Dollars ($2,000,000.00) in the
aggregate; and (iii) all-risk property insurance in an amount adequate to cover
the full replacement value of all fixtures, equipment and other items of
personal property of Tenant located within the Premises.
(b) The policies shall be written by responsible insurance companies authorized
to do business in the State of Ohio.
(c) Workmen’s compensation insurance covering all persons employed in connection
with any work done on or about the Premises with respect to which claims for
death or bodily injury could be asserted against Landlord, Tenant or the
Premises, or in lieu of such Workmen’s Compensation insurance, a program of
self-insurance complying with the rules, regulations and requirements of the
Ohio Industrial Commission. Such insurance shall be written by companies of
recognized financial standing, which are authorized to conduct insurance
business in the State of Ohio.
13.2 Tenant shall deliver to Landlord promptly after the execution and delivery
of this Lease, certificates of insurance reasonably satisfactory to Landlord,
evidencing the insurance which is required to be maintained by Tenant hereunder,
and Tenant shall, within thirty (30) days after the expiration of any such
insurance, deliver additional certificates of insurance evidencing the renewal
of such insurance. Should Tenant fail to effect, maintain or renew any insurance
provided for in this Article, or to pay the premiums therefor, or to deliver to
Landlord any of such certificates, then and in any said events Landlord, at
Landlord’s option, but without obligation so to do, may upon thirty (30) days’
notice to Tenant, procure such insurance, and any sums expended by Landlord to
procure such insurance shall be deemed to be an Additional Payment immediately
due and payable by Tenant.
13.3 Landlord shall maintain (a) “all-risk” property insurance covering the
Entire Property (at its full replacement cost), but excluding Tenant’s trade
fixtures and personal property, and (b) commercial general public liability
insurance covering Landlord for claims arising out of liability for bodily
injury, death, personal injury, advertising injury and property damage occurring
in and about the Entire Property and otherwise resulting from any acts and
operations of Landlord, its agents and employees, in the amount of not less than
$1,000,000.00 per occurrence and $5,000,000.00 annual general aggregate, and
(c) rent loss insurance, with limits that are required by any lender(s) of
Landlord, or as are otherwise reasonably determined by Landlord. Landlord shall
deliver to Tenant promptly after the execution and delivery of this Lease,
certificates of insurance reasonably satisfactory to Tenant, evidencing the
insurance which is required to be maintained by Landlord hereunder, and Landlord
shall, within thirty (30) days after the expiration of any such insurance,
deliver additional certificates of insurance evidencing the renewal of such
insurance.
ARTICLE 14
WAIVER OF SUBROGATION
14.1 To the extent permitted by law, and without affecting the coverage provided
by insurance required to be maintained hereunder, Landlord and Tenant each waive
any right to recover against the other for (a) damages to property, (b) damages
to all or any portion of either or both of the Premises and the Entire Property,
or (c) claims arising by reason of the foregoing, to the extent such damages and
claims are insured against or required to be insured against by Landlord or
Tenant under this Lease. This provision is intended to waive, fully and for the
benefit of each party, any rights and/or claims which might give rise to a right
of subrogation by any insurance carrier. The coverage obtained by each party
pursuant to this Lease shall include, without limitation, a waiver of
subrogation by the carrier which conforms to the provisions of this Section.
ARTICLE 15
CASUALTY
15.1 Tenant shall promptly notify Landlord in writing of any damage to or
destruction of the Premises from any cause whatsoever.

8

--------------------------------------------------------------------------------




15.2 If the Premises shall be damaged or injured by any cause covered by
Landlord’s insurance, Landlord shall either (i) to the extent sufficient
insurance proceeds have been received by Landlord, effect the repair thereof as
promptly as reasonably possible, delays beyond Landlord’s control excepted, and
this Lease shall remain in full force and effect or (ii) notify Tenant that
Landlord elects to terminate this Lease no later than 180 days after the date of
damage or injury to the Premises. Under no circumstances shall Landlord be
required to replace or repair Tenant’s stock in trade, fixtures, furniture,
furnishings, equipment, leasehold improvements or other such items.
15.3 If during the period following any damage to or destruction of the
Premises, Tenant shall be deprived of the occupancy of any portion of the
Premises, the Fixed Rent and any Additional Payments payable hereunder shall be
proportionately adjusted corresponding to the time during which and to the
portion of the Premises of which Tenant shall be deprived.
15.4 In the event of any termination of this Lease pursuant to the provisions of
this Article, Landlord and Tenant shall thereupon be released from any further
liability hereunder, except that each party hereunder shall remain liable for
all obligations and liabilities of such party under this Lease, which have
arisen on or prior to such date of termination, including, but not by way of
limitation, Tenant’s liability for the payment of the Fixed Rent and Additional
Payments.
ARTICLE 16
CONDEMNATION
16.1 If the whole of the Premises, or any part of the improvements located
thereon as to render the balance completely unusable by Tenant, shall be taken
under power of eminent domain, this Lease shall automatically terminate as of
the date of such condemnation, together with any and all rights and obligations
of Landlord and Tenant existing or arising in or to the same or any part
thereof. In the event of a partial taking which does not result in a termination
of this Lease, the Fixed Rent and Additional Payments shall be apportioned
according to the part of the Premises remaining useable by Tenant. Landlord may,
without any obligation or liability to Tenant other than reasonable notice,
stipulate with any condemning authority for a judgment of condemnation with the
necessity of a formal suit or judgment of condemnation, and the date of the
taking shall be deemed the date the agreed to under the terms of said agreement
or stipulation.
16.2 In the event the Premises or any of the improvements located thereon,
whether in whole or in part, shall be taken or condemned either permanently or
temporarily for any public or quasi public use or purpose as set forth above,
whether this Lease is terminated thereby or otherwise continues to be in force
and effect, the entire compensation award thereof, including, but not limited
to, all damages as compensation for diminution in value of the leasehold,
reversion and fee, will belong to Landlord, without any deduction therefrom for
any present or future estate of Tenant, and Tenant hereby assigns to Landlord
all its right, title, and interest to any such award to Landlord. However,
Tenant shall have the right to recover from the condemning authority, but not
the Landlord, any such compensation as may be separately awarded to Tenant on
account of interruption of Tenant’s business, for moving and relocation
expenses.
16.3 In the event of any termination of this Lease pursuant to the provisions of
this Article, Landlord and Tenant shall thereupon be released from any further
liability hereunder, except that each party hereunder shall remain liable for
all obligations and liabilities of such party under this Lease, which have
arisen on or prior to such date of termination, including, but not by way of
limitation, Tenant’s liability for the payment of the Fixed Rent and Additional
Payments.
ARTICLE 17
ALTERATIONS AND IMPROVEMENTS
17.1 Tenant shall make no alterations or improvements in or to the Premises
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant shall not be deemed to be
the agent of Landlord with respect to any contracts entered into or work done
regardless of such consent. Tenant shall indemnify Landlord against any and all
mechanics’ liens or other liens or claims in connection with the construction of
any permitted alterations or improvements by Tenant and shall pay when due all
costs, expenses and charges therefor.
17.2 All alterations or improvements (whether or not made or installed with the
prior written consent of Landlord) shall be and remain part of the Premises and
the property of Landlord and subject to this Lease; but personal property and
removable trade fixtures

9

--------------------------------------------------------------------------------




of tenant shall not be deemed to become a part of the Premises and the property
of Landlord unless so affixed to the Premises that their removal will
substantially damage the Premises.
17.3 All personal property and fixtures placed in or about the Premises shall be
at Tenant’s own risk. Tenant shall be responsible for and shall pay when due and
payable all municipal, county, state or other taxes assessed during the Term of
this Lease against any improvements or alterations made by Tenant to the
Premises or against any personal property or fixtures placed by Tenant in, upon
or about the Premises.
17.4 Provided Tenant shall have fully performed all of Tenant’s obligations
under this Lease, Tenant may, at the expiration or other termination of this
Lease, remove all of its personal property and trade fixtures permitted to be
removed, but any and all damage to the Premises resulting from or caused by such
removal shall be promptly repaired by Tenant at Tenant’s expense. If at the
expiration or other termination of this Lease, Tenant fails to remove any
personal property, trade fixtures or other property herein permitted to be
removed, such property and fixtures shall be deemed abandoned by Tenant and
shall become the property of Landlord, and Landlord may thereafter cause such
property to be removed from the Premises and disposed of, with the costs of any
such removal being borne by Tenant.
ARTICLE 18
SIGNS
18.1 Tenant shall not place any signs, lettering, awnings or advertising
material of any kind on the exterior walls of the Premises without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant, at Tenant’s sole cost, shall (i) obtain required
governmental permits for, and maintain in good condition and repair at all
times, any such sign, lettering, awning or advertising matter, and (ii) remove
any such item at the expiration or termination of the term hereof and repair any
damage to the Premises resulting there from. Notwithstanding the foregoing,
Landlord hereby consents to the size and location of any signage currently
located on the Premises.
ARTICLE 19
ASSIGNMENT AND SUBLEASING
19.1 If Tenant intends to assign its interest in this Lease or to sublet all or
a substantial part of the Premises, Tenant shall give Landlord thirty (30) days’
notice prior to the intended assigning or subletting, specifying therein the
date of such intended assigning or subletting and the name of the intended
assignee or subtenant. No assignment of sublease shall be effective unless
(i) Landlord consents in writing to such assignment or sublease, which consent
shall not be unreasonably withheld, conditioned or delayed; (ii) such assignee
or subtenant shall not change the use of the Premises from the Permitted Use and
shall be bound by all of the terms and provisions of this Lease, and
(iii) Tenant shall not be released from any of its obligations hereunder.
19.2 Notwithstanding the foregoing, Landlord’s consent shall not be required for
any assignment or sublease to an Affiliate. As used herein, the term “Affiliate”
shall mean (a) the company that wholly owns Tenant, (b) any company that is
wholly owned by the company that holly owns Tenant, and (c) any entity into
which Tenant may merge or consolidate or which acquires all or substantially all
of the stock or assets of Tenant.
19.3 In the absence of compliance with this provision, no attempted assigning or
subletting or other transfer shall be of any force or effect whatsoever.
ARTICLE 20
SUBORDINATION
20.1 Subject to the provisions of this Section 20, Tenant hereby waives the
priority of Tenant’s interest in the Premises arising by virtue of this Lease
and subordinates its interest to any mortgage lien or lien resulting from any
method of financing or refinancing which may become necessary or desirable to
Landlord from time to time. Within fifteen (15) days of Landlord’s request,
Tenant shall execute such instruments as may be required by any prospective
mortgagee or lien holder in order further to effectuate this waiver of priority
and subordination of Tenant’s interest; provided, however, that any such
subordination agreement shall contain a non-disturbance clause in favor of
Tenant assuring Tenant of its continued rights under this Lease so long as there
exists no default by Tenant beyond applicable notice and cure periods and such
agreement is otherwise reasonably acceptable to Tenant.

10

--------------------------------------------------------------------------------




ARTICLE 21
DEFAULT
21.1 Any one of the following occurrences or acts shall constitute an Event of
Default by Tenant under this Lease: (a) Tenant, at any time during the
continuance of this Lease (and regardless of the pendency of any bankruptcy,
reorganization, receivership, insolvency or other proceedings, in law, in equity
or before an administrative tribunal, which have or might have the effect of
preventing Tenant from complying with the terms of this Lease) (i) fails to make
any payment of Fixed Rent and such failure shall continue for five (5) business
days after any such payment has become due, (ii) fails to make any payment of
Additional Payments or other sum herein required to be paid by Tenant and such
failure shall continue for five (5) business days after any such payment has
become due, or fails to observe or perform any other provision hereof within
five (5) business days after Landlord shall have delivered to Tenant notice of
such failure, (iii) receives two or more notices within any twelve (12) month
period of an Event of Default for failure to make timely payment of Fixed Rent
under this Lease (irrespective of whether or not the defaults have been cured
and irrespective of whether the notices pertained to the same or different
defaults), or (iv) receives two (2) or more notices within any twelve (12) month
period of any other Event of Default under this Lease (irrespective of whether
or not the defaults have been cured and irrespective of whether the notices
pertained to the same or different defaults); (b) Tenant files a petition in
bankruptcy or for reorganization or for an arrangement pursuant to any present
or future federal or state bankruptcy law or under any similar federal or state
law, or is adjudicated a bankrupt or insolvent or makes an assignment for the
benefit of its creditors or admits in writing its inability to pay its debts
generally as they become due, or a petition or answer proposing the adjudication
of Tenant as a bankrupt or its reorganization under any present or future
federal or state bankruptcy law or any similar federal or state law is filed in
any court; (c) a receiver, trustee or liquidator of Tenant or of all or
substantially all of the assets of Tenant or of the Premises is appointed in any
proceeding brought by Tenant, or any such receiver, trustee or liquidator is
appointed in any proceeding brought against Tenant, or Tenant consents to or
acquiesces in such appointment; (d) Tenant’s interest in the Premises by virtue
of this Lease or any of Tenant’s assets is seized under a levy of execution or
attachment; or (e) it is disclosed that Tenant made material misrepresentations
to Landlord in connection with its entering into this Lease.
21.2 This Lease and the term and estate hereby granted are subject to the
limitation that whenever an uncured Event of Default shall have occurred,
Landlord may, at Landlord’s election and without notice or resort to legal
process, with or without declaring the term of this Lease ended, re-enter and
take possession of the Premises immediately and remove all persons and their
property therefrom and store such property in a public warehouse or elsewhere at
the cost of and for the account of Tenant, and do such further acts as may be
necessary and advisable to recover immediate possession of the Premises, without
being deemed guilty in any manner of trespass and without releasing Tenant from
its obligation to pay the Fixed Rent and Additional Payments reserved hereunder,
and Tenant shall indemnify Landlord against and shall reimburse Landlord for,
all loss of rent and other damages and expenses which Landlord may incur by
reason of Tenant’s default, including but not limited to brokerage commissions,
advertising expenses, and reasonable legal expenses. Landlord may also re-enter
as herein provided, or take possession pursuant to law, and may, from time to
time, without terminating this Lease, make such alterations and repairs as maybe
necessary in order to relet the Premises, and Landlord may relet the Premises or
any part thereof for such term or terms (which may be for a term extending
beyond the term of this Lease) and at such rental or rentals and upon such other
terms, covenants and conditions as Landlord in Landlord’s sole discretion may
deem advisable without in any manner releasing Tenant from the obligations of
this Lease or entitling Tenant to any setoff whatsoever against any monies due
Landlord from Tenant for any reason. Notwithstanding any such reletting without
termination, Landlord may at any time elect to terminate this Lease for such
previous uncured Event of Default. Any steps taken by Landlord pursuant to the
foregoing shall be without prejudice to, and shall not be exclusive of, any
other remedies or damage, which may be available to Landlord.
21.3 Tenant hereby waives and surrenders for itself and all those claiming under
it, including creditors of all kinds, (a) any right and privilege which it or
any of them may have under any present or future constitution, statute or rule
of law to redeem the Premises or to have a continuance of this Lease after its
termination by order or judgment of any court, by any legal process or writ or
under the terms of this Lease, and (b) the benefits of any present or future
constitution, statute or rule of law which exempts property from liability for
debt or for distress of rent.
21.4 In the event Tenant shall be in default (beyond any applicable notice and
cure periods) in the performance of any of its obligations under this Lease, and
an action shall be brought for the enforcement thereof in which it shall be
determined that Tenant was in default, Tenant shall pay to Landlord all the
expenses incurred in connection therewith including reasonable attorneys’ fees.

11

--------------------------------------------------------------------------------




21.5 It is mutually agreed that if Landlord shall be in default in performing
any of the terms and provisions of this Lease, and fails to cure such default
within thirty (30) days after the date of receipt of a written notice of default
from Tenant; then, and in any of said events, Tenant, at Tenant’s option, shall
have the right to exercise such rights and remedies as are available under the
law or in equity to cure and/or remedy Landlord’s default or otherwise
compensate Tenant therefor, including, without limitation, all rights and
remedies expressly set forth in this Lease. If Tenant provides Landlord with a
second notice of default and notice of its intent to terminate this Lease and
(i) such default remains unremedied for an additional cure period of thirty
(30) days or (ii) in the case of a default that cannot be remedied within such
additional thirty (30) day period, if Landlord has failed to actively pursue a
remedy during such period, Tenant may cancel and terminate this Lease as of the
date set forth in such second notice, and all right, title, and interest of
Tenant hereunder shall terminate in the same manner and with the same force and
effect, except as to Tenant’s and Landlord’s, as the case may be, liability
hereunder for any breaches hereunder or for the performance of any indemnities
or other continuing responsibilities, as of the date fixed in the notice of
cancellation and termination was the end of the Term herein originally
determined.
21.6 Tenant’s payment of rent with knowledge of default by the Landlord shall
not be construed as a waiver of any such default by Landlord and shall not be
construed as a waiver of any rights or remedies available to Tenant. Failure by
Tenant to enforce any other provisions hereunder for any length of time shall
not be deemed a waiver of Tenant’s rights set forth in this Lease, but such
waiver may only be made by instrument in writing and signed by the Tenant.
21.7 Tenant shall have such other rights and remedies as are available under the
law or in equity to cure and/or remedy Landlord’s default or otherwise
compensate Tenant therefor, including, without limitation, (i) the right to cure
such default on Landlord’s behalf and at Landlord’s sole cost and expense, and
to offset rent to the extent Landlord does not reimburse Tenant for such costs
within thirty days of written demand for reimbursement, which offset shall not
exceed in any one month fifty percent (50%) of the monthly installment of Annual
Rent, and (ii) all other rights and remedies set forth in this Lease.
21.8 Without limiting any of Tenant’s rights and remedies under this Lease, at
law or in equity and notwithstanding anything in this Lease to the contrary, if
the Premises or any part thereof shall become untenantable for at least three
(3) consecutive days as a result of Landlord’s failure to perform its duties
under this Lease, then all Fixed Rent and Additional Payments shall commence to
abate from and after said untenantability as to such untenantable portion until
such time as the same becomes tenantable again.

12

--------------------------------------------------------------------------------




ARTICLE 22
PREVAILING PARTY FEES
22.1 If any legal action, arbitration or other proceeding is commenced to
enforce any provision of this Lease, the prevailing party shall be entitled to
an award of its reasonable and actual expenses incurred in such proceeding,
including, without limitation, reasonable attorneys’ fees and disbursements.
ARTICLE 23
LIENS
23.1 Tenant shall not, directly or indirectly, create or permit to be created or
to remain and will promptly discharge, at its expense, any mortgage, lien,
encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to the Premises or any part thereof or Tenant’s
interest therein or the Fixed Rent or Additional Payments payable under this
Lease, other than any mortgage, lien, encumbrance or other charge created by or
resulting from any act of Landlord. Nothing contained in this Lease shall be
construed as constituting the consent or request of Landlord, expressed or
implied, of any contractor, subcontractor, laborer, material man or vendor to or
for the performance of any labor or services or the furnishing of any materials
for any construction, alteration, addition, repair or demolition of or to the
Premises or any part thereof. Notice is hereby given that Landlord will not be
liable for any labor, services or materials furnished or to be furnished to
Tenant, or to anyone holding the Premises or any part thereof through or under
Tenant, and no mechanics’ or other liens for any such labor, services or
materials shall attach to or affect the interest of Landlord in and to the
Premises.
ARTICLE 24
INDEMNIFICATION
24.1 Tenant hereby indemnifies, defends and holds Landlord harmless from and
against any and all claims, losses, costs, damages (actual, but not
consequential or speculative), judgments, causes of action, administrative
proceedings and third party expenses (including, but not limited to, all
reasonable attorneys’ fees and expenses) actually suffered or incurred by
Landlord as the result of any negligent, willful or intentional acts or
omissions of any or all of Tenant, Tenant’s agents and any parties within the
control of either or both of Tenant or Tenant’s agents, including, without
limitation, any breach by Tenant of any of its warranties and representations
under this Lease. In the event that any action or proceeding is brought against
Landlord, and the foregoing indemnity is applicable to such action or
proceeding, then Tenant, upon notice from Landlord, shall resist and defend such
action or proceeding by counsel reasonably satisfactory to Landlord.
24.2 Landlord hereby indemnifies, defends and holds Tenant harmless from and
against any and all claims, losses, costs, damages (actual, but not
consequential or speculative), judgments, causes of action, administrative
proceedings and third party expenses (including, but not limited to, all
reasonable attorneys’ fees and expenses) actually suffered or incurred by Tenant
as the result of any negligent, willful or intentional acts or omissions of any
or all of Landlord, Landlord’s agents and any parties within the control of
either or both of Landlord or Landlord’s agents, including, without limitation,
any breach by Landlord of any of its warranties and representations under this
Lease. In the event that any action or proceeding is brought against Tenant, and
the foregoing indemnity is applicable to such action or proceeding, then
Landlord, upon notice from Tenant, shall resist and defend such action or
proceeding by counsel reasonably satisfactory to Tenant. Notwithstanding
anything to the contrary set forth in this Lease, however, in all events and
under all circumstances, the liability of Landlord to Tenant shall be limited to
the interest of Landlord in the Entire Property, and Tenant agrees to look
solely to Landlord’s interest in the Entire Property for the recovery of any
judgment or award against Landlord, it being intended that Landlord shall not be
personally liable for any judgment or deficiency. The provisions of this
Section 24.2 shall survive the expiration or termination of this Lease.
ARTICLE 25
INTERRUPTION OF SERVICES
25.1 Landlord does not covenant that Utilities and other Building services will
be free from interruptions caused by repairs, improvements, changes of service,
alterations, strikes, lockouts, labor controversies, accidents, inability to
obtain fuel, water or supplies or any other cause beyond the reasonable control
of Landlord. No such interruption of Utilities or other Building services shall
be deemed a constructive eviction or disturbance of Tenant’s use and possession
of the Premises or any part thereof, or otherwise

13

--------------------------------------------------------------------------------




render Landlord liable to Tenant for damages, by abatement of rent or otherwise,
or otherwise relieve Tenant from performance of Tenant’s obligations under this
Lease. Tenant hereby waives and releases all claims against Landlord for damages
for interruption or stoppage of Utilities or other Building services. In the
event of any such interruption or stoppage of Utilities or other Building
services, Landlord shall use commercially reasonable efforts to have such
services promptly resumed.

14

--------------------------------------------------------------------------------




25.2 Notwithstanding the foregoing, in the event that any such interruption in
Utilities or other services to be provided by Landlord hereunder is caused by
the gross negligence or willful misconduct of Landlord, and if such interruption
causes the Premises to be untenantable, and as a result thereof and Tenant
cannot use the Premises for a period in excess of five (5) consecutive days,
then commencing on the sixth (6th) consecutive day of such untenantability and
non-use, Fixed Rent and Additional Payments payable by Tenant shall be abated
until the earliest to occur of (a) the date such interruption is remedied,
(b) the date the Premises are again tenantable or (c) the date Tenant resumes
use of the Premises.
ARTICLE 26
ATTORNMENT
26.1 Tenant shall, in the event any proceedings are brought for the foreclosure
of (whether by judicial sale or otherwise), or in the event of the exercise of
the power of sale under, any mortgage made by Landlord covering the Premises,
attorn to the purchaser upon any such foreclosure or sale and recognize any such
purchaser as Landlord under this Lease; provided, however, that Tenant’s
obligation hereunder to attorn to such purchaser will be conditioned upon
Tenant’s receipt of a non-disturbance agreement from such purchaser assuring
Tenant of Tenants continued rights under this Lease, so long as there exists no
default by Tenant beyond applicable notice and cure periods, and such
non-disturbance agreement is otherwise reasonably acceptable to Tenant.
ARTICLE 27
ESTOPPEL CERTIFICATES
27.1 Within ten (10) business days of either party’s request, Landlord or
Tenant, as applicable, will execute either an estoppel certificate or a
three-party agreement among Landlord or Tenant, as applicable, and any third
party dealing with Landlord or Tenant certifying to such facts (if true) and
agreeing to such notice provisions and other matters as such third party may
reasonably require in connection with the business dealings of Landlord or
Tenant, as applicable, and such third party. Either party’s failure to provide
such an estoppel certificate within the ten (10) business day period specified
above, and the continuation of such failure for a period of five (5) business
days after the requesting party delivers a second written notice requesting
same, shall constitute an Event of Default under this Lease.
ARTICLE 28
ACCORD AND SATISFACTION
28.1 No payment by Tenant or receipt by Landlord of a lesser amount than the
Fixed Rent or Additional Payments herein stipulated shall be deemed to be other
than on account of the earliest rent due, and no endorsement or statement on any
check or any letter accompanying a check for payment of rent shall be deemed an
accord and satisfaction, and Landlord’s right to recover the balance of such
rent or to pursue any other remedy available to Landlord shall remain.
ARTICLE 29
NO PARTNERSHIP
29.1 Landlord is not in any way, at any time or for any purpose a partner of
Tenant in the conduct of Tenant’s business, or otherwise, or a joint venturer or
member of a joint enterprise with Tenant in regards to Tenant’s business.
ARTICLE 30
HOLDOVER
30.1 If Tenant shall remain in possession of the Premises after the expiration
of the Term of this Lease, no action by Landlord, by accepting rent or
otherwise, shall be construed as recognition by Landlord of a continuing tenancy
or as creating any additional renewal term of the same duration as the term of
this Lease or a tenancy from year to year or month to month, but any continuing
occupancy shall be deemed to be a tenancy from day to day only, governed in all
things, except as to the term, by the provisions of this Lease with the
exception of rent. The rental amount during any holdover period shall be an
amount equal to the rent paid during the period of time immediately preceding
the holdover times One Hundred and Fifty percent (150%).

15

--------------------------------------------------------------------------------




ARTICLE 31
WAIVER OF STATUTORY LIENS
31.1 LANDLORD HEREBY WAIVES AND DISCLAIMS ALL STATUTORY AND CONSTITUTIONAL
LANDLORD LIEN RIGHTS IN TENANT’S FURNITURE, FIXTURES, TRADE FIXTURES, EQUIPMENT,
MERCHANDISE, AND OTHER PROPERTY NOW OR HEREAFTER PLACED AT THE PREMISES.
ARTICLE 32
RELEASE
32.1 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and/or
the Entire Property, and upon such transfer, Landlord shall be released from any
further obligations hereunder, and Tenant agrees to look solely to the
successor- in-interest of Landlord for the performance of such obligations,
provided the successor-in-interest expressly assumes in writing all obligations
of Landlord under this Lease accruing from and after the date of such transfer.
ARTICLE 33
QUIET ENJOYMENT
33.1 Tenant, so long as there exists no default by Tenant after applicable
notice and cure periods, shall and may peaceably and quietly hold and enjoy the
Premises for the Term. Landlord agrees to warrant and defend Tenant’s right to
such occupancy, use, and enjoyment and the title to the Premises against the
claims of any and all persons whomsoever lawfully claim the same, or any part
thereof, for the Term. Further, Landlord covenants that as long as there exists
no default by Tenant beyond applicable notice and cure periods, and except as
expressly permitted herein, Landlord will not interfere with the use and
enjoyment of the Premises and the operation of Tenant’s businesses in, on or
about the Premises during the Term.
ARTICLE 34
NOTICES
34.1 All notices, demands, requests, consents, approvals and other instruments
required or permitted to be given pursuant to the terms of this Lease shall be
in writing and shall be deemed to have been properly given if (a) with respect
to Tenant, sent by registered or certified mail, postage prepaid, addressed to
Tenant at Edgetech I.G., Inc., Attention: Mike Hovan, 800 Cochran Road,
Cambridge, Ohio 43725, with a simultaneous copy (which shall not constitute
notice) to: Quanex Building Products Corporation 1900 West Loop South, Suite
1500, Houston, Texas 77027, Attention: General Counsel, and (b) with respect to
Landlord, sent by registered or certified mail, postage prepaid, addressed to:
Lauren Real Estate Holdings LLC, Attention: Kevin E. Gray, at 2228 Reiser
Avenue, New Philadelphia, Ohio 44663, with copies to Daniel A. Minkler, Esq.,
Day Ketterer Ltd., P.O. Box 24213, Canton, Ohio 44701-4213. Landlord and Tenant
shall each have the right from time to time to specify as their or its address
for purposes of this Lease any other address upon giving written notice thereof
to the other party in the manner set forth in this Article.
ARTICLE 35
SURRENDER
35.1 Upon the expiration or earlier termination of this Lease, Tenant shall
peaceably leave and surrender the Premises to Landlord in the same good order
and condition in which the Premises were originally received from Landlord at
the commencement of this Lease, excepting reasonable wear and tear or as
repaired or altered as provided in or required by an provision of this Lease.
Tenant shall remove from the Premises on or prior to such expiration or earlier
termination all property situated thereon which is not owned by Landlord, and,
at its expense, shall, on or prior to such expiration or earlier termination,
repair any damage caused by or resulting from such removal. Property not so
removed shall become the property of Landlord, and Landlord may thereafter cause
such property to be removed from the Premises and disposed of, but the cost of
any such removal and resulting damage shall be borne by Tenant.
ARTICLE 36
SEVERABILITY

16

--------------------------------------------------------------------------------




36.1 Each and every covenant and agreement contained in this Lease is, and shall
be construed to be, a separate and independent covenant and agreement, and the
breach of any such covenant or agreement by Landlord shall not discharge or
relieve Tenant from its obligations to perform each and every covenant binding
upon Tenant. If any term or provision of this Lease or the application thereof
to any person or circumstances shall to any extent be invalid and unenforceable,
the remainder of this Lease, or the application of such term or provision to
persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be enforced to the extent permitted by law.
ARTICLE 37
BINDING EFFECT
37.1 All of the terms, covenants and conditions contained in this Lease shall be
binding upon the respective heirs, personal representatives, successors and
assigns of Landlord and Tenant and shall inure to the benefit of the successors
and assigns of Landlord and the permitted heirs and assigns of Tenant to the
same extent as if each such person or entity were in each case named as a party
to this Lease; provided, however, that this Lease shall not be binding on
Landlord or its successors if Landlord has been released from its obligations
under this Lease.
ARTICLE 38
MISCELLANEOUS
38.1 The individuals signing this Lease on behalf of each party hereto represent
and warrant that they have the requisite power and authority to bind such party.
38.2 This Lease may not be changed, modified, amended or discharged except by a
writing signed by Landlord and Tenant.
38.3 This Lease shall not be recorded, but a memorandum thereof may be recorded
by either party.
38.4 Time shall be of the essence with respect to each and every one of the
dates, time periods and time limitations set forth in this Lease.
38.5 The representations set forth herein shall survive the termination of this
Lease.
38.6 This Lease may be executed in multiple counterparts, each of which shall be
an original, and together shall constitute one and the same instrument.
ARTICLE 39
TITLES
39.1 The titles to the various provisions of this Lease have been inserted for
convenient reference only and shall not to any extent have the effect of
modifying, amending or changing the expressed terms and provisions of this
Lease.
ARTICLE 40
GOVERNING LAW
40.1 This Lease shall be governed by and interpreted under the laws of the State
of Ohio.
ARTICLE 41
ENVIRONMENTAL
Landlord and Tenant agree as follows with respect to the existence or use of
Hazardous Materials (as defined in Section 41.1) on the Premises:
41.1 Definitions. For purposes of this Article 41:
(a) “Claims” shall include, without limitation, claims, demands, suits, causes
of action for personal injury or property damage (including any depreciations of
property values, lost use of property, or consequential damages arising directly
or indirectly out of

17

--------------------------------------------------------------------------------




Environmental Conditions); actual or threatened damages to natural resources;
claims for the recovery of response costs, or administrative or judicial orders
directing the performance of investigations, response or remedial actions under
any Environmental Laws; a requirement to implement corrective action pursuant to
any order or permit issued pursuant to any Environmental Laws; claims for
restitution, contribution or equitable indemnity from third parties or any
Governmental Entity; fines, penalties, or liens against property; claims for
injunctive relief or other orders or notices of violation from federal, state or
local agencies or courts; and, with regard to any present or former employees,
exposure to or injury from Environmental Conditions.
(b) “Environmental Conditions” means conditions of the environment, including
waterways, natural resources (including flora and fauna), soil, surface water,
groundwater, any present or potential drinking water supply, subsurface strata
or the ambient air, including transboundary migration onto the Premises,
relating to or arising out of the use, handling, storage, treatment, recycling,
generation, transportation, Release, spilling, leaking, pumping, pouring,
emptying, discharging, injecting, escaping, leaching, disposal, dumping or
threatened Release of Hazardous Materials.
(c) “Environmental Law” means all laws, rules, regulations, statutes,
ordinances, decrees or orders of any Governmental Entity relating to (i) the
control of any potential pollutant or protection of human health or the
environment (including air, water or land), (ii) solid, gaseous or liquid waste
generation, handling, treatment, storage, disposal or transportation, and
(iii) exposure to hazardous, toxic or other substances alleged to be harmful,
and includes without limitation, (1) the terms and conditions of any license,
permit, approval, or other authorization by any Governmental Entity, and
(2) judicial, administrative, or other regulatory decrees, judgments, and orders
of any Governmental Entity. The term “Environmental Law” shall include, but not
be limited to the following statutes and the regulations promulgated thereunder:
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C, §
1251 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901 et seq., the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 11001 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., and any state,
county, or local laws and regulations similar thereto.
(d) “Expenses” shall include any liability, loss, cost or expense including,
without limitation, costs of investigation, cleanup, remedial or response
action, the costs associated with posting financial assurances for the
completion of response, remedial or corrective actions, the preparation of any
closure or other necessary or required plans or analyses, or other reports or
analyses submitted to or prepared by Governmental Entities, including the cost
of health assessments, epidemiological studies and the like, retention of
engineers and other expert consultants, legal counsel, capital improvements,
operation and maintenance, testing and monitoring costs, power and utility costs
and pumping taxes or fees, and administrative costs incurred by Government
Entities.
(e) “Governmental Entity” means any supranational, national, state, municipal,
local or foreign government, any court, tribunal, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, taxing or other governmental or quasi-governmental
authority.
(f) “Hazardous Materials” means any (i) toxic or hazardous materials or
substances; (ii) solid wastes, including asbestos, polychlorinated biphenyls,
mercury, flammable or explosive materials; (iii) radioactive materials;
(iv) petroleum or petroleum products (including crude oil); and (v) any other
chemical, pollutant, contaminant, substance or waste that is regulated or for
which liability or standards of care are imposed under any Environmental Law.
(g) “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing into the environment.
41.2. Environmental Indemnification.
(a) Tenant agrees to indemnify, defend and hold harmless Landlord, its
subsidiaries, affiliates, successors and assigns and their respective directors,
officers, employees, shareholders, representatives and agents (hereinafter
referred to collectively as “Landlord”) from and against any Claims or Expenses
which may be imposed upon or incurred by Landlord or asserted against Landlord
by any other party or parties (including Governmental Entities), in connection
with or arising out of or related to; (i) any Environmental Condition caused by
Tenant or (ii) the operations or activities of Tenant, its employees, agents,
invitees or Tenant’s independent contractors at the Premises after the Effective
Date, including without limitation, any Claims or Expenses resulting from the
alleged exposure of any person to Environmental Conditions caused by Tenant. The
foregoing indemnification includes, without limitation,

18

--------------------------------------------------------------------------------




costs incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Entity due to the presence of any Hazardous Material in the soil or groundwater
on or under the Premises.
(b) Landlord agrees to indemnify, defend and hold harmless Tenant, its
subsidiaries, affiliates, successors and assigns and its respective directors,
officers, employees, shareholders, representatives, agents and members
(hereinafter referred to collectively as “Tenant”) from and against any Claims
or Expenses which may be imposed upon or incurred by Tenant or asserted against
Tenant by any other party or parties (including Governmental Entities) in
connection with or arising out of or related to: (i) any Environmental Condition
not caused by Tenant or the operations or activities of Tenant, its employees,
agents, invitees or Tenant’s independent contractors at the Premises after the
Effective Date; or (ii) the operations or activities of Landlord, its employees,
agents, invitees or Landlord’s independent contractors at the Premises after the
Effective Date, including without limitation, any Claims or Expenses resulting
from the alleged exposure of any person or property to Environmental Conditions
not caused by Tenant or the operations or activities of Tenant, its employees,
agents, invitees or Tenant’s independent contractors at the Premises after the
Effective Date. The foregoing indemnification includes, without limitation,
costs incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Entity due to the presence of any Hazardous Material in the soil or groundwater
on or under the Premises.
(c) Without limiting the foregoing, if the presence of any Hazardous Material on
the Premises caused or permitted by Landlord or Tenant results in contamination
of the Premises, then the party that caused such contamination shall promptly
take all actions, at its sole expense, as are necessary to return the Premises
to the condition existing prior to the introduction of any such Hazardous
Material to the Premises, provided that the other party’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld.
(d) Notwithstanding anything to the contrary contained in this Lease, in no
event shall Tenant have any liability or obligation whatsoever with respect to
the presence of any Hazardous Material in, on, under or about the Premises on or
before the Effective Date not caused by Tenant or the operations or activities
of Tenant, its employees, agents, invitees or Tenant’s independent contractors
at the Premises on or before the Effective Date (including, without limitation,
the presence of asbestos-containing materials or lead paint), and Landlord shall
indemnify, defend and hold Tenant harmless from any and all Claims and Expenses
which may arise as a result thereof.
(e) The provisions of this Section 41.2 shall survive, and remain in full force
and effect after, the expiration or earlier termination of the Lease.
41.3 Tenant shall at all times comply with all applicable Environmental Laws
relating to the storage, use, transport and disposal of Hazardous Materials.
41.4 Landlord specifically reserves herein any claims it may have or will assert
against either (i) AT & T Global Information Solutions Company and/or its
successors and/or assigns pursuant to the indemnification provisions set forth
in a certain Purchase Agreement dated April 15, 1994, between AT & T Global
Information Solutions Company and Lauren Manufacturing Company, a copy of which
is specifically incorporated herein by reference, or (ii) NCR Corporation and/or
its successors and/or assigns pursuant to the Site Access Agreement.
ARTICLE 42
OPTION TO PURCHASE
42.1 Beginning on the fifth (5th) anniversary of the Effective Date and
continuing for the remainder of the Term (the “Option Period”), Tenant shall
have the right and option (the “Option”) to purchase the Premises as a
commercial condominium unit from Landlord for its then-current fair market value
as determined by appraisal by three appraisers, one selected by Tenant, one
selected by Landlord and the third chosen by the selected appraisers, and on
such other terms and conditions as may be mutually agreeable to the parties.
Landlord shall convey free and clear title to Tenant by general warranty deed,
and all closing costs, excluding any and all costs and expenses related to
preparation of the condominium declaration, plats, drawings and other documents
(collectively, the “Condominium Documents”) necessary to convert the Building,
or any one of them, to a commercial condominium regime under Ohio law (the
“Condominium Conversion”), shall be split or prorated as is usual and customary
for commercial transactions in Cambridge, Ohio.

19

--------------------------------------------------------------------------------




42.2 Notwithstanding anything to the contrary contained in Section 42.1, if LMI
exercises the LMI Option prior to the fifth (5th) anniversary of the Effective
Date, then the Option Period hereunder shall be deemed redefined, without any
further action required by the parties hereto, as the period beginning on the
date of LMI’s exercise of the LMI Option, as set forth in the Notice of LMI
Exercise (as hereinafter defined), and ending on the last day of the Term
hereof. Landlord covenants and agrees to notify Tenant in writing (the “Notice
of LMI Exercise”) within two (2) days following LMI’s exercise of the LMI
Option.
42.3 If LMI exercises the LMI Option prior to Tenant’s exercise of the Option
hereunder, then Tenant shall not be responsible for any portion of the costs and
expenses associated with the Condominium Conversion or with preparation of the
Condominium Documents. If Tenant exercises its Option prior to LMI’s exercise of
the LMI Option, then, at the closing of the purchase and sale of the Premises,
Tenant shall reimburse Landlord for Tenant’s Proportionate Share of the costs
and expenses actually incurred by Landlord in connection with the Condominium
Conversion and preparation of the Condominium Documents.
[SIGNATURE PAGES FOLLOW]

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Lease to be executed as of the
dates set forth below their respective signatures, but to be effective as of the
Effective Date.
 
 
 
LANDLORD:
 
LAUREN REAL ESTATE HOLDING LLC
 
[image1.jpg]
 
By:
Kevin E Gray
 
Its:
Manager
 
Date:
3/30/2011
 
 
TENANT:
 
EDGETECH I. G., INC.
 
[image2.jpg]
 
By:
Michael B. Hovan
 
Its:
President
 
Date:
31 March 2011
 

 
 
 
 
STATE OF OHIO
)
 
 
) SS:
 
COUNTY OF
Stark
)

Before me, a Notary Public in and for said State and County, personally appeared
the above- named Lauren Real Estate Holding LLC, an Ohio Limited Liability
Company, by Kevin E. Gray, its Manager, who acknowledged that he did sign the
foregoing instrument on behalf of said limited liability company and that the
same is the free act and deed of said limited liability company and his free act
and deed personally and as such member.
IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my official
seal at Canton, Ohio, this 30th day of March, 2011.
 
 
[image3.jpg]
 
Notary Public


21

--------------------------------------------------------------------------------




 
 
 
 
STATE OF OHIO
)
 
 
) SS:
 
COUNTY OF
Stark
)

Before me, a Notary Public in and for said State and County, personally appeared
the above- named Edgetech I.G., Inc., an Ohio corporation, by Michael B. Hovan,
its President who acknowledged that he did sign the foregoing instrument and the
same is his free act and deed and the free act and deed of the corporation.
IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my official
seal at Canton, Ohio, this 31st day of March, 2011.
 
 
[image4.jpg]
 
Notary Public

This Instrument Prepared By:
Thomas E. Hartnett, Esq.
DAY KETTERER LTD.
P.O. Box 24213
Canton, Ohio 44701 -4213
EXHIBIT “A”
DESCRIPTION OF THE LAND
[ATTACHED]
 



22

--------------------------------------------------------------------------------




EXHIBIT “A”
PARCEL 1:
SITUATED IN THE CITY OF CAMBRIDGE, TOWNSHIP OF CAMBRIDGE, COUNTY OF GUERNSEY,
STATE OF OHIO AND BEING PART OF RANGE 3, TOWNSHIP 2, FOURTH QUARTER OF THE
UNITED STATES MILITARY LANDS.
BEGINNING AT THE NORTHEAST CORNER OF CAMBRIDGE IMPROVEMENT SECOND ADDITION AS
FOUND IN CABINET 3, SLIDE 414, GUERNSEY COUNTY PLAT RECORDS; THENCE N 89° 33’
29” E ALONG THE SOUTH LINE OF THE B. & O. RAILROAD A 100 FOOT RIGHT OF WAY
350.49 FEET TO 1” AXLE FOUND AND THE TRUE PLACE OF BEGINNING;
1.
THENCE CONTINUING N 39° 33’ 29” E, ALONG THE SOUTHERLY LINE OF SAID B. & O.
RAILROAD 1854.30 FEET TO THE CENTER OF CAMBRIDGE-BYES VILLE ROAD (PASSING OVER A
5/8” REBAR WITH SPILKER CAP FOUND AT 1824.54 FEET);

2.
THENCE S 06° 37’ 31” E ALONG THE CENTER OF SAID CAMBRIDGE-BYES VILLE ROAD 50.00
FEET;

3.
THENCE S 19° 16’ 31” E CONTINUING ALONG THE CENTER OF SAID CAMBRIDGE-BYESVILLE
ROAD 50.00 FEET;

4.
THENCE S 33° 04’ 31” E CONTINUING ALONG THE CENTER OF SAID CAMBRIDGE-BYESVILLE
ROAD 40.00 FEET;

5.
THENCE S 89° 20’ 10” W 17.41 FEET TO A NAIL FOUND;

6.
THENCE S 22° 20’ 12” E ALONG THE WEST SIDE OF SAID CAMBRIDGE-BYESVILLE ROAD
44.55 FEET TO A INSERT “5/8” REBAR WITH SPILKER CAP FOUND;

7.
THENCE S 43° 40’ 28” E ALONG THE WEST SIDE OF SAID CAMBRIDGE-BYESVILLE ROAD
180.73 FEET;

8.
THENCE N 81° 14’ 46” W ALONG THE NORTHERLY LINE OF A TRACT OF LAND NOW OR
FORMERLY OWNED BY ROBERTA GEESE (VOL. 239. PG. 561) 241.70 FEET TO INSERT “5/8”
REBAR WITH SPILKER CAP FOUND (PASSING OVER A 1/2” REBAR WITH H & A CAP SET AT
24.00 FEET);

9.
THENCE S 08° 45’ 34” W ALONG THE WESTERLY LINE OF TRACTS OF LAND NOW OR FORMERLY
OWNED BY SAID ROBERTA GEESE, PAUL & PEGGY KARR (VOL. 378, PG. 125) AND THE CITY
OF CAMBRIDGE (VOL. 230, PG. 375) 452.57 FEET TO A 1/2 REBAR WITH H & A CAP SET;

10.
THENCE S 78° 44’ 34” E ALONG THE NORTHERLY LINE OF LOTS 14 THRU 22 IN NOAH ANKER
2ND ADDITION AS FOUND IN CABINET 3, SLIDE 427, GUERNSEY COUNTY PLAT RECORDS
348.95 FEET TO A 1/2” REBAR WITH H & A CAP SET;

11.
THENCE S 11° 17’ 52” W ALONG THE EASTERLY LINE OF SAID LOT 22,116.64 FEET TO A
1/2” REBAR WITH H & A CAP SET;

12.
THENCE N 78° 44’ 34” W ALONG THE NORTHERLY LINE OF WATSON AVENUE A 40 FOOT
PUBLIC RIGHT OF WAY AND THE SOUTHERLY LINE OF SAID LOTS 14 THRU 22, 343.73 FEET
TO A “5/8” REBAR WITH SPILKER CAP FOUND;

13.
THENCE N 81° 32’ 24” W ALONG THE SOUTHERLY END OF A VACATED ALLEY 14.94 FEET TO
A 5/8” REBAR FOUND;

14.
THENCE S 08° 45’ 20” W ALONG THE WESTERLY LINE OF A 15 FOOT ALLEY 201.79 FEET TO
A 5/8” REBAR FOUND;

15.
THENCE S 43° 38’ 51” E ALONG THE SOUTHERLY END OF COCHRAN AVENUE A 60 FEET
PUBLIC RIGHT OF WAY 18.86 FEET TO A NAIL FOUND;

16.
THENCE S 08° 44’ 27” W ALONG THE WESTERLY LINE OF THIRD AVENUE A 50 FOOT PUBLIC
RIGHT OF WAY 450.01 FEET TO A 5/8” REBAR FOUND;

17.
THENCE N 81° 15’ 17” W 549.18 FEET TO A 5/8” REBAR FOUND;

18.
THENCE S 54° 37’ 18” W ALONG THE NORTHERLY LINE OF A TRACT OF LAND NOW OR
FORMERLY OWNED BY NEAL TOSTENSON (VOL. 253, PG. 244) 162.78 FEET TO A 5/8” REBAR
FOUND ON THE BANK OF WILLS CREEK;

19.
THENCE N 69° 19’ 06” W ALONG THE CENTER OF WILLS CREEK 178.87 FEET;


23

--------------------------------------------------------------------------------




20.
THENCE S 80° 59’ 02” W CONTINUING ALONG THE CENTER OF WILLS CREEK 427.97 FEET;

21.
THENCE S 54° 59’ 02” W CONTINUING ALONG THE CENTER OF WILLS CREEK 445.00 FEET;

22.
THENCE S 70° 24’ 02” W CONTINUING ALONG THE CENTER OF WILLS CREEK 286.53 FEET;

23.
THENCE N 09° 23’ 28” E ALONG THE EASTERLY LINE OF A TRACT OF LAND NOW OR
FORMERLY OWNED BY THE GUERNSEY COUNTY COMMISSIONERS (VOL. 332, PG. 107) AND THE
CITY OF CAMBRIDGE (VOL. 350, PG. 33) 1860.82 FEET TO A 1” AXLE FOUND AND THE
TRUE PLACE OF BEGINNING, (PASSING OVER A 1” REBAR FOUND AT 159.36 FEET);

THE ABOVE DESCRIBED TRACT OF LAND ENCLOSES AND COMPRISES ALL OF A TRACT THAT WAS
CONVEYED TO NATIONAL CASH REGISTER COMPANY BY A DEED RECORDED IN VOLUME 266,
PAGE 734, GUERNSEY COUNTY DEED RECORDS AND TRACT ONE CONVEYED TO NCR CORPORATION
BY A DEED RECORDED IN VOLUME 382, PAGE 640, GUERNSEY COUNTY DEED RECORDS AND
CONTAINS 65.599 ACRES OF WHICH 52.299 ACRES LIE IN CAMBRIDGE TOWNSHIP AND 13.300
ACRES LIE IN THE CITY OF CAMBRIDGE OF WHICH LOTS 14 THRU 22 OF NOAH ANKER SECOND
ADDITION CONTAINS 0.926 ACRES AS SURVEYED BY RONALD P. DOHY, P.S. #6175 OF
HAMMONTREE & ASSOCIATES, LIMITED, ENGINEERS AND SURVEYORS OF NORTH CANTON, OHIO
IN JUNE 1994.
THE BASIS OF BEARING IS S 89° 33’ 29” E THE SOUTH LINE OF THE BALTIMORE & OHIO
RAILROAD FROM A MAP OF SURVEY FOR NATIONAL CASH REGISTER COMPANY PREPARED BY
JOSEPH T. SPILKER DATED DECEMBER 22, 1987.
PARCEL 2:
SITUATED IN THE CITY OF CAMBRIDGE, COUNTY OF GUERNSEY, STATE OF OHIO AND BEING
PART OF RANGE 3, TOWNSHIP 2, FOURTH QUARTER, OF THE UNITED STATES MILITARY
LANDS.
BEGINNING AT THE NORTHWEST CORNER OF LOT #23 IN NOAH ANKER SECOND ADDITION TO
CAMBRIDGE; THENCE N 78° 45’ 57” W 69.85 FEET TO A 5/8” REBAR FOUND AND THE TRUE
PLACE OF BEGINNING:
1.
THENCE CONTINUING N 78° 45’ 57” W 292.19 FEET;

2.
THENCE N 08° 33’ 31” E 139.32 FEET TO A 5/8” REBAR FOUND;

3.
THENCE S 79° 11’ 13” E 262.74 FEET TO A 5/8” REBAR FOUND;

4.
THENCE N 87° 09’ 53”, 13.20 FEET TO A POINT;

5.
THENCE S 02° 06’ 56” W 146.15 FEET TO A 5/8” REBAR FOUND AND THE TRUE PLACE OF
BEGINNING.

THE ABOVE DESCRIBED TRACT OF LAND ENCLOSES AND COMPRISES A TRACT OF LAND THAT
WAS CONVEYED TO NCR CORPORATION BY A DEED RECORDED IN VOLUME 382, PAGE 640 AND
IS A RETRACEMENT OF A SURVEY BY LLOYD A. BROCKWELL IN NOVEMBER OF 1980 AND
CONTAINS 0.915 ACRES AS SURVEYED BY RONALD P. DOHY, P.S. #6175 OF HAMMONTREE &
ASSOCIATES, ENGINEERS AND SURVEYORS OF NORTH CANTON, OHIO IN JUNE 1994.
ALSO CONVEYING AN EASEMENT FROM THE NORTHEAST CORNER OF THE 0.8915 ACRE TRACT
GOING TO THE CAMBRIDGE-BYESVILLE ROAD FOR A DRIVEWAY AND UTILITY BEGINNING AT
THE NORTHEAST CORNER OF SAID TRACT;
1.
THENCE N 86° 57’ 15” E 108.49 FEET;

2.
THENCE N 17° 23’ 25” W 17.00 FEET;

3.
THENCE S 87° 17’ 57” W 125.20 FEET;

4.
THENCE S 05° 04’ 22” W 14.90 FEET;

5.
THENCE S 79° 10’ 56” E ALONG THE NORTH LINE OF SAID 0.915 ACRE TRACT 10.12 FEET;

6.
THENCE N 87° 57’ 15” E CONTINUING ALONG THE NORTH LINE OF SAID 0.915 ACRE TRACT
13.20 FEET TO THE TRUE PLACE OF BEGINNING.


24

--------------------------------------------------------------------------------




THE ABOVE DESCRIBED EASEMENT CONTAINS 0.049 ACRES AS DETERMINED BY RONALD P.
DOHY, P.S. OF HAMMONTREE & ASSOCIATES, LIMITED, ENGINEERS AND SURVEYORS OF NORTH
CANTON, OHIO IN JUNE OF 1994.
THE BASIS OF BEARING IS S 89° 33’ 29” E THE SOUTH LINE OF THE BALTIMORE & OHIO
RAILROAD FROM A MAP OF SURVEY FOR NATIONAL CASH REGISTER COMPANY PREPARED BY
JOSEPH T. SPILKER DATED DECEMBER 22, 1987.
 
PARCEL 3:
SITUATED IN THE CITY OF CAMBRIDGE, COUNTY OF GUERNSEY AND STATE OF OHIO:
KNOWN AS AND BEING A TRACT OF LAND FOUND TO CONTAIN 0.8616 ACRES OF LAND BY
SURVEY NOW OR FORMERLY OWNED BY ROBERTA GEESE AS RECORDED IN DEED VOLUME 239
PAGE 561 OF THE GUERNSEY COUNTY RECORDERS OFFICE AND BEING LOCATED IN THE CITY
OF CAMBRIDGE, COUNTY OF GUERNSEY, STATE OF OHIO, AND BEING PART OF RANGE 3,
TOWNSHIP 2, FOURTH QUARTER, OF THE UNITED STATES MILITARY LANDS AND MORE FULLY
BOUNDED AND DESCRIBED AS FOLLOWS:
COMMENCING FOR REFERENCE AT A POINT MARKING THE NORTHEAST CORNER OF CAMBRIDGE
IMPROVEMENT SECOND ADDITION AS RECORDED IN CABINET 3 SLIDE 414 OF THE GUERNSEY
COUNTY RECORDERS OFFICE.
THENCE N 89° 33’ 29” E, AND ALONG THE SOUTH LINE OF THE BALTIMORE AND OHIO
RAILROAD (A 100’ R/W), A DISTANCE OF 2204.79 FEET TO A POINT OF THE CENTERLINE
OF THE BYESVILLE-CAMBRIDGE ROAD;
THENCE S 06° 37’ 31” E, AND ALONG THE CENTERLINE OF THE BYESVILLE-CAMBRIDGE
ROAD, A DISTANCE OF 50.00 FEET TO A POINT;
THENCE S 19° 16’ 31” E, AND CONTINUING ALONG THE CENTERLINE OF THE
BYESVILLE-CAMBRIDGE ROAD, A DISTANCE OF 50.00 FEET TO A POINT;
THENCE S 33° 04’ 31” E, AND CONTINUING ALONG THE CENTERLINE OF THE
BYESVILLE-CAMBRIDGE ROAD, A DISTANCE OF 40.00 FEET TO A POINT;
THENCE S 89° 20’ 10” W A DISTANCE OF 17.41 FEET TO A POINT ON THE WEST LINE OF
THE BYESVILLE-CAMBRIDGE ROAD;
THENCE S 22° 20’ 12” W, AND ALONG THE WEST LINE OF THE BYESVILLE-CAMBRIDGE ROAD,
A DISTANCE OF 44.55 FEET TO A 5/8” REBAR FOUND WITH CAP STAMPED “SPILKER”;
THENCE S 43° 40’ 28” E, AND CONTINUING ALONG THE WEST LINE OF THE
BYESVILLE-CAMBRIDGE ROAD, A DISTANCE OF 180.73 FEET TO A NAIL SET MARKING THE
SOUTHEAST CORNER OF A 65.509 ACRE TRACT OF LAND NOW OR FORMERLY OWNED BY
EDGETECH, I. G., INC. (ORV 87 PG 815) AND THE NORTHEAST CORNER OF SAID GEESE
TRACT AND THE TRUE PLACE OF BEGINNING FOR THE TRACT OF LAND HEREIN DESCRIBED.
THENCE S 18° 36’ 35” E, AND CONTINUING ALONG THE WEST LINE OF THE
BYESVILLE-CAMBRIDGE ROAD AND THE EAST LINE OF SAID GEESE TRACT, A DISTANCE OF
153.15 FEET TO A 3/4” CAPPED SMOOTH BAR SET MARKING THE NORTHEAST CORNER OF A
TRACT OF LAND NOW OR FORMERLY OWNED BY PAUL & PEGGY KARR (378:125) AND THE
SOUTHEAST CORNER OF SAID GEESE TRACT;
THENCE N 81° 14’ 46” W AND ALONG THE NORTH LINE OF SAID KARR TRACT AND THE SOUTH
LINE OF SAID GEESE TRACT, A DISTANCE OF 310.25 FEET TO A 3/4” CAPPED SMOOTH BAR
SET MARKING THE NORTHWEST CORNER OF SAID KARR TRACT AND THE SOUTHWEST CORNER OF
SAID GEESE TRACT AND BEING LOCATED ON THE EASTERLY LINE OF SAID EDGETECH TRACT,
PASSING OVER A 3/4” CAPPED SMOOTH BAR SET AT A DISTANCE OF 20.00 FEET;

25

--------------------------------------------------------------------------------




THENCE N 07° 58’ 59” E, AND ALONG THE WEST LINE OF SAID GEESE TRACT AND THE
EASTERLY LINE OF SAID EDGETECH TRACT, A DISTANCE OF 136.00 FEET TO A 5/8” REBAR
FOUND WITH CAP STAMPED “SPILKER” MARKING THE NORTHWEST CORNER OF SAID GEESE
TRACT;
THENCE S 81° 14’ 46” E, AND ALONG THE NORTH LINE OF SAID GEESE TRACT AND ALONG
THE BOUNDS OF SAID EDGETECH TRACT, A DISTANCE OF 241.70 FEET TO A NAIL SET,
PASSING OVER A 5/8” REBAR FOUND WITH CAP STAMPED “SPILKER” AT A DISTANCE OF
217.62 FEET, AND THE TRUE PLACE OF BEGINNING AND CONTAINING 0.8616 ACRES OF LAND
MORE OR LESS. AS SURVEYED HOLDEN SURVEYING, INC. IN SEPTEMBER 1994. BASIS OF
BEARING: N 81° 14’ 46” W, THE NORTH LINE OF SUBJECT PREMISES AS RECORDED IN
OFFICIAL RECORD VOLUME 87, PAGE 815 OF THE GUERNSEY COUNTY RECORDERS OFFICE.
 
PARCEL 4:
SITUATED IN THE TOWNSHIP OF CAMBRIDGE, COUNTY OF GUERNSEY, AND STATE OF OHIO:
SITUATED IN THE COUNTY OF GUERNSEY IN THE STATE OF OHIO AND IN THE TOWNSHIP OF
CAMBRIDGE AND BOUNDED AND DESCRIBED AS FOLLOWS:
KNOWN AS A PART OF THE FOURTH QUARTER OF TOWNSHIP 2, RANGE 3, BEGINNING AT A
POST AT THE SOUTHWEST CORNER OF DAVID COLLIN’S LOT ON THE EAST LINE OF THE J. D.
TAYLOR LAND, WHICH FORMERLY BELONGED TO THE HEIRS OF GEORGE R. TINGLE, DECEASED,
24.46 RODS SOUTHWARD FROM THE SOUTH LINE OF THE B. & O. R.R.; THENCE WITH SAID
COLLIN’S SOUTH LINE 87° 25’ EAST 19.21 RODS TO A POST AT THE FENCE OF THE WEST
SIDE OF SAID ROAD, SOUTH 28° EAST 2.97 RODS TO A POST; THENCE NORTH 87° 25’ WEST
20.64 RODS TO SAID EAST LINE OF THE TAYLOR LAND; THENCE WITH TAYLOR’S LAND NORTH
TWO-THIRDS OF A DEGREE EAST 2.52 RODS TO THE BEGINNING, CONTAINING .31 OF AN
ACRE, BUT SUBJECT TO ALL LEGAL HIGHWAYS.
ALSO THE FOLLOWING DESCRIBED REAL ESTATE, BEGINNING FOR THE SAME AT A STONE ON
THE EAST LINE OF THE TAYLOR LAND, SOUTH 26.96 RODS FROM THE SOUTH LINE OF THE
B. & O. RIGHT OF WAY; THENCE WITH JOHN ANKER’S SOUTH LINE SOUTH 87° 25’ EAST
20.64 RODS TO THE WEST SIDE OF THE BYESVILLE AND CAMBRIDGE ROAD; THENCE WITH THE
WEST SIDE OF SAID ROAD SOUTH 28° EAST .85 RODS; THENCE NORTH 87° 25’ WEST 21
RODS TO THE TAYLOR LINE; THENCE WITH TAYLOR’S LINE NORTH TWO-THIRDS DEGREES EAST
TO THE PLACE OF BEGINNING, CONTAINING 15 SQUARE RODS, THE SAID PARCEL BEING A
STRIP OF LAND 12 FEET WIDE.
ALSO THE FOLLOWING DESCRIBED REAL ESTATE KNOWN AS AND BEING A PART OF THE FOURTH
QUARTER, TOWNSHIP 2, RANGE 3 OF THE UNITED STATES MILITARY LANDS, AND THE SAID
TRACT BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING FOR THE SAME AT A
POINT 87° 25’ AND 44 FEET WEST OF THE WEST SIDE OF THE BYESVILLE ROAD AND WHICH
SAID POINT ON THE WEST SIDE OF THE BYESVILLE ROAD IS NORTH 28° WEST 149 FEET
FROM A STONE AT THE SOUTHEAST CORNER OF THE LAND OWNED BY JAMES ANKER AND OF THE
TRACT CONVEYED TO THE SAID JAMES ANKER BY CHARLES RABE BY DEED ON RECORD IN
VOLUME 26 AT PAGES 291 AND 292 OF THE DEED RECORDS IN THE OFFICE OF THE COUNTY
RECORDER OF GUERNSEY COUNTY, OHIO; THENCE NORTH 87° 25’ WEST ALONG THE SOUTH
LINE OF THE JOHN ANKER LAND 56.3 FEET TO THE SOUTHWEST CORNER OF SAID JOHN ANKER
TRACT OF LAND; THENCE SOUTH 3° 30’ EAST 11 FEET; THENCE EAST IN A STRAIGHT LINE
TO THE PLACE OF BEGINNING.
THE PREMISES HEREIN CONVEYED BEING A TRIANGULAR PIECE OF LAND OUT OF THE
NORTHWEST CORNER OF THOSE CERTAIN PREMISES CONVEYED BY JAMES ANKER AND MARY M.
ANKER, HIS WIFE, TO SAID GRANTORS (FORMER), BY DEED DATED DECEMBER 11, 1920, TO
WHICH REFERENCE IS HEREBY MADE.
EXCEPTING THE FOLLOWING PORTION OF THE LAST DESCRIBED TRACT, BEGINNING FOR THE
SAME AT THE SOUTHWEST CORNER OF SAID TRACT; THENCE NORTH 87° 25’ WEST ALONG THE
SOUTH LINE OF SAID TRACT A DISTANCE OF 44 FEET; THENCE EAST TO A POINT IN THE
EAST LINE OF SAID TRACT 10 FEET NORTH OF THE SOUTHEAST CORNER THEREOF OR THE
PLACE OF BEGINNING; THENCE SOUTH WITH THE EAST LINE OF SAID TRACT TO THE PLACE
OF BEGINNING.

26

--------------------------------------------------------------------------------




BEING THE SAME PREMISES CONVEYED TO MABEL DAY BY INSTRUMENTS AS RECORDED IN
VOLUME 220, AT PAGE 428, AND VOLUME 259, PAGE 909, OF THE DEED RECORDS OF
GUERNSEY COUNTY, OHIO.
THE FOLLOWING DESCRIBED ALLEY IN THE CITY OF CAMBRIDGE IS HEREBY DEEMED VACATED,
SUBJECT TO THE SALE AND CLOSING OF THE JOE STARR PROPERTY TO EDGETECH I. G.
INC.:
1.
SAID ALLEY TO BE SITUATED IN THE CITY OF CAMBRIDGE, CAMBRIDGE TOWNSHIP, GUERNSEY
COUNTY, OHIO AND BEING 0.13 ACRES MORE OR LESS IN THE SOUTHEAST QUARTER OF
CAMBRIDGE TOWNSHIP, TOWNSHIP 2, RANGE 3 OF THE UNITED STATES MILITARY DISTRICT.
SAID ALLEY BEING 15 FEET WIDE BY 375.3 FEET LONG AND IS DESCRIBED AS FOLLOWS:

BEGINNING FOR THE SAME AT A MONUMENT ON THE NORTH SIDE OF WATSON AVE. AND THE
NOAH ANKER ADDITION TO THE CITY OF CAMBRIDGE, OHIO; THENCE NORTH 2° 10’ EAST
292.80 FEET TO AN IRON PIN ON THE PLACE OF BEGINNING OF THE LAND DESCRIBED TO BE
USED FOR A PUBLIC ALLEY; THENCE SOUTH 85° 23’ EAST 248 FEET TO AN IRON PIN;
THENCE NORTH 82° 28’ EAST 127.30 FEET TO THE WEST SIDE OF BYESVILLE ROAD; THENCE
SOUTH 260° 11’ EAST 15 FEET ALONG BYESVILLE ROAD TO A PIN; THENCE 82° 28’ WEST
127.30 FEET TO THE PLACE OF BEGINNING.
2.
SAID ALLEY TO BE SITUATED IN THE CITY OF CAMBRIDGE, CAMBRIDGE TOWNSHIP, GUERNSEY
COUNTY, OHIO AND BEING 0.04 ACRES, MORE OR LESS ON THE SOUTHEAST QUARTER OF
CAMBRIDGE TOWNSHIP, TOWNSHIP 2, RANGE 3 OF THE UNITED STATES MILITARY DISTRICT.
SAID ALLEY BEING 5 FEET WIDE BY 367.84 FEET LONG NORTH OF LOTS 14 THROUGH 22 IN
NOAH ANKER ADDITION AS FOUND ON MAP A4-9.

3.
SAID ALLEY TO BE SITUATED IN THE CITY OF CAMBRIDGE, CAMBRIDGE TOWNSHIP, GUERNSEY
COUNTY, OHIO AND BEING 0.10 ACRES, MORE OR LESS IN THE SOUTHEAST QUARTER OF
CAMBRIDGE TOWNSHIP, TOWNSHIP 2, RANGE 3 OF THE UNITED STATES MILITARY DISTRICT,
SAID ALLEY BEING 15 FEET WIDE BY 290.62 FEET LONG WEST OF LOTS 4,3 AND 11 IN
NOAH ANKER ADDITION AS FOUND ON MAP A4-9.

PARCEL 5;
SITUATED IN THE TOWNSHIP OF CAMBRIDGE, COUNTY. OF GUERNSEY, AND STATE OF OHIO:
TRACT 1:
SITUATED IN THE TOWNSHIP OF CAMBRIDGE, COUNTY OF GUERNSEY, STATE OF OHIO, CITY
OF CAMBRIDGE WITHIN THE CORPORATION, TOWNSHIP 2, RANGE 3, FOURTH QUARTER
DESCRIBED AS FOLLOWS: BEGINNING AT AN IRON PIN AT THE NORTHWEST CORNER OF LOT 23
IN NOAH ANKER’S ADDITION TO CAMBRIDGE; THENCE NORTH 90° WEST FOR 362,04 FEET TO
AN IRON PIN AND PASSING THROUGH AN IRON PIN AT 69.85 FEET; THENCE NORTH 02° 40’
32” WEST FOR 139.32 FEET TO AN IRON PIN SET THIS BEING THE TRUE PLACE OF
BEGINNING; THENCE NORTH 02° 40’ 32” WEST FOR 100.54 FEET TO AN IRON PIN FOUND;
THENCE SOUTH 89° 31’ 48” EAST FOR 123.69 FEET TO AN IRON PIN SET; THENCE SOUTH
02° 40’ 32” EAST FOR 98.61 FEET TO AN IRON PIN SET AND PASSING THROUGH AN IRON
PIN SET AT 83.77 FEET; THENCE SOUTH 89° 34’ 44” WEST FOR 123.60 FEET TO THE
PLACE OF BEGINNING, ENCOMPASSING 0.282 OF AN ACRE.
TRACT 2:
SITUATED IN THE TOWNSHIP OF CAMBRIDGE, COUNTY OF GUERNSEY, STATE OF OHIO, CITY
OF CAMBRIDGE WITHIN THE CORPORATION, TOWNSHIP 2, RANGE 3, FOURTH QUARTER
DESCRIBED AS FOLLOWS: BEGINNING AT AN IRON PIN AT THE NORTHWEST CORNER OF NOAH
ANKER’S ADDITION TO CAMBRIDGE; THENCE NORTH 90° WEST FOR 69.85 FEET TO AN IRON
PIN; THENCE NORTH 09° 07’ 16” WEST FOR 146.16 FEET TO AN IRON PIN SET; THENCE
SOUTH 75° 43’ 12” WEST FOR 13.00 FEET TO AN IRON PIN; THENCE SOUTH 89° 34’ 44”
WEST FOR 10,33 FEET TO AN IRON PIN SET THIS BEING THE TRUE PLACE OF BEGINNING;
THENCE SOUTH 89° 34’ 44” WEST FOR 129.01 FEET TO AN IRON PIN SET; THENCE NORTH
02° 40’ 32” WEST FOR 98.61 FEET TO AN IRON PIN SET AND PASSING THROUGH AN IRON
PIN SET AT 14,84 FEET; THENCE SOUTH 89° 31’ 48” EAST FOR 123.21 FEET TO AN IRON
PIN FOUND; THENCE SOUTH 06° 09’ 01” EAST FOR 82.20 FEET TO AN IRON PIN SET;
THENCE SOUTH 06° 09’ 01” EAST FOR 14.90 FEET TO THE PLACE OF BEGINNING,
ENCOMPASSING 0.282 OF AN ACRE.

27

--------------------------------------------------------------------------------




PARCEL 6:
SITUATED IN THE CITY OF CAMBRIDGE, IN THE COUNTY OF GUERNSEY AND STATE OF OHIO.
KNOWN AS AND BEING LOTS ONE (i) , TWO (2), THREE (3), FOUR (4), FIVE (5), SIX
(6), SEVEN (7), EIGHT (8), NINE (9), TEN (10), ELEVEN (11), TWELVE (12) AND
THIRTEEN (13) IN NOAH ANKER’S ADDITION TO EAST CAMBRIDGE AS THE SAME ARE MARKED
AND DELINEATED ON THE RECORDED PLAT OF SAID ADDITION NOW ON FILE AND OF RECORD
IN THE OFFICE OF THE RECORDER OF GUERNSEY COUNTY, OHIO.
PARCEL 7:
SITUATED IN THE TOWNSHIP OF CAMBRIDGE, IN THE COUNTY OF GUERNSEY, AND STATE OF
OHIO. KNOWN AS AND BEING LOT NUMBERED TWENTY-FIVE (25) IN NOAH ANKER’S ADDITION
TO EAST CAMBRIDGE, OHIO AS THE SAID LOT IS MARKED AND DELINEATED UPON THE
RECORDED PLAT OF SAID ADDITION IN PLAT BOOK 7, PAGE 47 AND OF RECORD IN THE
OFFICE OF THE RECORDER OF GUERNSEY COUNTY, OHIO.
PARCEL 8:
SITUATED IN THE CITY OF CAMBRIDGE, CAMBRIDGE TOWNSHIP, GUERNSEY COUNTY, STATE OF
OHIO AND BEING 0.179 ACRES MORE OR LESS LOCATED IN THE FOURTH QUARTER, TOWNSHIP
#2 NORTH, RANGE #3 WEST IN THE UNITED STATES MILITARY LANDS SURVEY AND BEING
MORE PARTICULARLY DESCRIBED AS FOLLOWS:
COMMENCING AT THE NORTHEAST CORNER OF THE CAMBRIDGE IMPROVEMENT ADDITION AS
FOUND IN CABINET #3 SLIDE #414, THENCE WITH THE NORTH LINE OF SAID CAMBRIDGE
IMPROVEMENT ADDITION ELONGATED N 89° 33’ 29” E A DISTANCE OF 2204.79 FEET TO A
POINT, THENCE S 29° 07’ 05” E A DISTANCE OF 345.74 FEET TO A NAIL FOUND, THENCE
S 18° 36’ 35” E A DISTANCE OF 219.94 FEET TO AN IRON PIN SET THE BEGINNING,
THENCE WITH THE WEST LINE OF THE BYESVILLE-CAMBRIDGE ROAD S 18° 36’ 35” E A
DISTANCE OF 73.00 FEET TO AN IRON PIN FOUND, THENCE WITH THE NORTH LINE OF AN
ALLEY S 87° 03’ 34” W A DISTANCE OF 123.28 FEET TO AN IRON PIN FOUND, THENCE
WITH THE LANDS OF NOW OR FORMERLY EDGETECH I. G. INC. AS FOUND IN OFFICIAL
RECORD BOOK 162 PAGE 625 N 04° 35’ 09” E A DISTANCE OF 81.91 FEET TO AN IRON PIN
FOUND, THENCE WITH A BOUNDARY LINE AGREEMENT BETWEEN EDGETECH I.G. INC. AND
BRETT R. VOLZ AS FOUND IN OFFICIAL RECORD BOOK 319 PAGE 374 THE FOLLOWING TWO
(2) CALLS:
1.
S 78 45’ 59” DISTANCE OF 59.65 FEET TO AN IRON PIN SET.

2.
N 81° 02’ 58” E A DISTANCE OF 35.19 FEET TO THE BEGINNING AND CONTAINING 0.179
ACRES MORE OR LESS AND BEING ALL THE PROPERTY OWNED BY BRETT R. VOLZ AS FOUND IN
OFFICIAL RECORD BOOK 217 PAGE 268 AND BY BOUNDARY LINE AGREEMENT AS FOUND IN
OFFICIAL RECORD BOOK      PAGE     .

SUBJECT TO ALL EASEMENTS OR LEASES OR PUBLIC RECORD.
IRON PINS SET ARE 5/8 INCH REBAR 30 INCHES LONG, CAPPED SPILKER LS-5862.
BEARINGS ARE MAGNETIC AND ARE FOR ANGLE PURPOSES ONLY.
A SURVEY OF THE ABOVE DESCRIBED LINE WAS MADE BY JOSEPH T. SPILKER, REGISTERED
SURVEYOR #
S-5862 ON JUNE 4, 2002.
PARCEL 9:
TRACT 1:
SITUATED IN THE CITY OF CAMBRIDGE, TOWNSHIP OF CAMBRIDGE, COUNTY OF GUERNSEY AND
STATE OF OHIO, AND BEING A PART OF THE FOURTH QUARTER, TOWNSHIP #2, RANGE #3,
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
KNOWN AS LOT #23 AND LOT #24 IN NOAH ANKER’S ADDITION TO THE CITY OF CAMBRIDGE,
OHIO, AS DESIGNATED IN PLAT BOOK #7, PAGE #43 OF THE PLAT BOOK RECORDS OF
GUERNSEY COUNTY, OHIO.

28

--------------------------------------------------------------------------------




TRACT 2:
SITUATED IN THE CITY OF CAMBRIDGE, TOWNSHIP OF CAMBRIDGE, COUNTY OF GUERNSEY AND
STATE OF OHIO, AND BEING A PART OF THE FOURTH QUARTER, TOWNSHIP #2, RANGE #3,
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT AN IRON PIN SET AT THE NORTHEAST CORNER OF LOT #24 OF NOAH ANKER’S
ADDITION TO THE CITY OF CAMBRIDGE, OHIO, THENCE ON THE NORTH LINE OF SAID LOT
#24, S 61° 15’ W, A DISTANCE OF 87.50 FEET TO AN IRON PIN SET, THE SOUTHEAST
CORNER OF LOT #23, THENCE ALONG THE EAST LINE OF LOT #23 OF NOAH ANKER’S
ADDITION, N 33° W, A DISTANCE OF 53.8 FEET TO AN IRON PIPE FOUND, THENCE N 61°
15’ E, A DISTANCE OF 87.50 FEET TO AN IRON PIN FOUND ON THE WEST LINE OF THE
CAMBRIDGE-BYESVILLE ROAD, THENCE ON THE WEST LINE OF THE CAMBRIDGE-BYESVILLE
ROAD, S 33° E, A DISTANCE OF 53.8 FEET TO THE BEGINNING AND CONTAINING 0.108
ACRES MORE OR LESS.
SUBJECT TO ALL EASEMENTS OR LEASES OF PUBLIC RECORD.
IRON PINS SET ARE 5/8 INCH REBAR.
A SURVEY OF THE ABOVE DESCRIBED TRACTS WAS MADE BY JOSEPH T, SPILKER, REGISTERED
SURVEYOR #S-5862, ON JANUARY 31, 1978.
Parcel Nos. 06-0000303.000; 06-0006291.000; 06-0006292.000; 06-0006293.000;
06-0006294.000; 06-0006295.000; 06-0006296.000; 06-0006297.000; 06-0006298,000;
06-0006299.000; 06-0008739.000; 06-0004419.000; 06-0004420.000; 06-0004421.000;
06-0004422.000; 06-0004423.000; 06-0004424.000; 06-0004425.000; 06-0004426.000;
06-0004427.000; 06-0004428,000; 06-0004429.000; 06-0004430,000; 06-0004450.000;
06-0005344.000; 06-0000201,000; 06-0003352.000; 06-0003353.000; 06-0000200.000
Prior Instrument References: Volume 87, page 815; Volume 101, page 614; Volume
155, page 269; Volume 163, page 549; Volume 162, page 625; Volume 438, page 379;
Volume 319, page 386; Volume 366, page 355



29